Exhibit 10.3
Execution Copy
SIXTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
EBS MASTER LLC
DATED AS OF AUGUST 17, 2009

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
            ARTICLE I DEFINITIONS     3  
Section 1.1
  Definitions     3  
Section 1.2
  Interpretive Provisions     17  
 
            ARTICLE II ORGANIZATION OF THE LIMITED LIABILITY COMPANY     18  
Section 2.1
  Formation     18  
Section 2.2
  Filing     18  
Section 2.3
  Name     18  
Section 2.4
  Registered Office; Registered Agent     18  
Section 2.5
  Principal Place of Business     18  
Section 2.6
  Purpose; Powers     18  
Section 2.7
  Term     18  
Section 2.8
  Intent     18  
Section 2.9
  Independent Activities     19  
 
            ARTICLE III OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS  
  20  
Section 3.1
  Authorized Units; General Provisions With Respect to Units     20  
Section 3.2
  Voting Rights     23  
Section 3.3
  Capital Contributions; Unit Ownership     23  
Section 3.4
  Capital Accounts     24  
Section 3.5
  Member Loans     25  
Section 3.6
  Other Matters     25  
Section 3.7
  Exchange of Units     25  
Section 3.8
  Tender Offers and Other Events with Respect to the Managing Member     30  
 
            ARTICLE IV ALLOCATIONS OF PROFITS AND LOSSES     31  
Section 4.1
  Profits and Losses     31  
Section 4.2
  Section 754 Election     31  
Section 4.3
  Regulatory and Curative Allocations; Other Allocations     32  
Section 4.4
  Allocations for Tax Purposes     34  
Section 4.5
  Other Allocation Rules     35  
 
            ARTICLE V DISTRIBUTIONS     35  
Section 5.1
  Amount and Time of Distributions     35  
Section 5.2
  Tax Distributions     36  
Section 5.3
  Distribution Upon Withdrawal     38  

(i)



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VI MANAGEMENT     38  
Section 6.1
  The Managing Member; Fiduciary Duties     38  
Section 6.2
  Officers     39  
Section 6.3
  Warranted Reliance by Officers on Others     40  
Section 6.4
  Indemnification of the Managing Member, Officers and the Tax Matters Member  
  40  
Section 6.5
  Maintenance of Insurance or Other Financial Arrangements     41  
Section 6.6
  Resignation or Termination of Managing Member     42  
Section 6.7
  No Inconsistent Obligations     42  
Section 6.8
  Reclassification Events of Pubco     42  
Section 6.9
  Managing Member Dividends and Distributions     43  
 
            ARTICLE VII ROLE OF MEMBERS     43  
Section 7.1
  Rights or Powers     43  
Section 7.2
  Voting     43  
Section 7.3
  Various Capacities     44  
 
            ARTICLE VIII TRANSFERS OF INTERESTS     44  
Section 8.1
  Restrictions on Transfer     44  
Section 8.2
  Notice of Transfer     46  
Section 8.3
  Transferee Members     46  
Section 8.4
  Legend     46  
 
            ARTICLE IX ACCOUNTING     47  
Section 9.1
  Books of Account     47  
Section 9.2
  VCOC Rights     47  
Section 9.3
  Fiscal Year     50  
Section 9.4
  Tax Returns; Information     50  
Section 9.5
  Tax Matters Member     50  
Section 9.6
  Withholding Tax Payments and Obligations     50  
 
            ARTICLE X DISSOLUTION AND TERMINATION     52  
Section 10.1
  Liquidating Events     52  
Section 10.2
  Bankruptcy     52  
Section 10.3
  Procedure     52  
Section 10.4
  Rights of Members     54  
Section 10.5
  Notices of Dissolution     54  
Section 10.6
  Reasonable Time for Winding Up     54  
Section 10.7
  No Deficit Restoration     54  
 
            ARTICLE XI GENERAL     54  
Section 11.1
  Amendments; Waivers     54  
Section 11.2
  Further Assurances     55  
Section 11.3
  Successors and Assigns     55  
Section 11.4
  Entire Agreement     56  

(ii)



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 11.5
  Rights of Members Independent     56  
Section 11.6
  Confidentiality     56  
Section 11.7
  Governing Law     57  
Section 11.8
  Jurisdiction and Venue     57  
Section 11.9
  Headings     57  
Section 11.10
  Counterparts     57  
Section 11.11
  Notices     57  
Section 11.12
  Representation By Counsel; Interpretation     59  
Section 11.13
  Severability     59  
Section 11.14
  Expenses     59  
Section 11.15
  No Third Party Beneficiaries     59  
 
            Schedule I Members        
 
            Exhibit A Members, IPO Date Capital Account Balance and Interests  
     

(iii)



--------------------------------------------------------------------------------



 



SIXTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
EBS MASTER LLC
          This SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
(as amended, supplemented or restated from time to time, this “Agreement”) is
entered into as of August 17, 2009, by and among EBS MASTER LLC, a Delaware
limited liability company (the “Company”), and the Persons listed on Schedule I
from time to time, pursuant to the provisions of the Act, on the following terms
and conditions. Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in Section 1.1.
RECITALS
          WHEREAS, the Company was formed pursuant to a Certificate of Formation
filed in the office of the Secretary of State of the State of Delaware on
September 20, 2006 and is currently governed by the Fifth Amended and Restated
Limited Liability Company Agreement, dated as of July 2, 2009, of the Company,
as amended by Amendment No. 1 and Amendment No. 2 thereto (as so amended, the
“Fifth Amended LLC Agreement”);
          WHEREAS, pursuant to the terms of the Reorganization Agreement, the
parties thereto have agreed to consummate the reorganization of the Company
contemplated by Section 7.4 of the Fifth Amended LLC Agreement and to take the
other actions contemplated in such Reorganization Agreement (collectively, the
“Reorganization”);
          WHEREAS, in connection with the Reorganization, among other things:
               (i) on September 2, 2008, EBS Acquisition LLC was converted into
a Delaware corporation and changed its name to Emdeon Inc. (as so converted,
“Pubco”);
               (ii) H&F Harrington AIV I, L.P. was dissolved and distributed its
Units to Hellman & Friedman Investors VI, L.P., a Delaware limited partnership
(“H&F GP”), and H&F Harrington, Inc., a Delaware corporation (“Harrington”);
               (iii) Harrington merged with and into EBS Holdco II, LLC, a
Delaware limited liability company and a wholly-owned Subsidiary of Pubco (“HF
Pubco Sub”), and HF Pubco Sub succeeded to the Units held by Harrington;

1



--------------------------------------------------------------------------------



 



               (iv) EBS Acquisition II LLC merged with and into EBS Holdco I,
LLC, a Delaware limited liability company and a wholly-owned Subsidiary of Pubco
(“GA Pubco Sub”), and GA Pubco Sub succeeded to the Units held by EBS
Acquisition II LLC;
               (v) the Plan Member was liquidated and the Management Members
received Unvested Units and Vested Units in exchange for their interests in the
Plan Member; and
               (vi) the Company’s Amended and Restated EBS Incentive Plan and
its rights, authorities and obligations thereunder were transferred to and
assumed by Pubco, outstanding vested awards thereunder were converted into
shares of Class A Stock, and the unvested awards thereunder were converted into
unvested restricted stock unit awards entitling the holder thereof to receive
shares of Class A Stock upon vesting;
          WHEREAS, following the transactions set forth above, the Members of
the Company consist of those Persons listed on Schedule I as of the date hereof;
          WHEREAS, in connection with the Reorganization, Pubco is issuing
shares of Class A Stock to the public in the initial underwritten public
offering of shares of its stock (the “IPO”), and contributing a portion of the
net proceeds received by it from the IPO to the Company in exchange for a number
of Units equal to the number of shares of Class A Stock issued in the IPO for
such proceeds;
          WHEREAS, in connection with the Reorganization, Pubco is issuing
shares of its Class B Stock to the H&F Continuing Members, each of which shares
of Class B Stock, together with a corresponding Unit, may be exchanged with the
Company for one share of Class A Stock;
          WHEREAS, in connection with the Reorganization, Pubco is issuing
shares of its Class B Stock to (i) the Management Members, each of which shares
of Class B Stock, together with a corresponding Vested Unit, may be exchanged
with the Company for one share of Class A Stock and (ii) the eRx Members, each
of which shares of Class B Stock, together a corresponding Unit, may be
exchanged with the Company for one share of Class A Stock;
          WHEREAS, the Members of the Company desire that Pubco continue as the
sole managing Member of the Company (in its capacity as managing Member as well
as in any other capacity, the “Managing Member”);
          WHEREAS, the Members of the Company desire to amend and restate the
Fifth Amended LLC Agreement; and
          WHEREAS, this Agreement shall supersede the Fifth Amended LLC
Agreement in its entirety as of the date hereof.

2



--------------------------------------------------------------------------------



 



          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions(a) . As used in this Agreement and the
Schedules and Exhibits attached to this Agreement, the following definitions
shall apply:
          “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101, et seq., as amended from time to time (or any corresponding provisions
of succeeding law).
          “Action” means any claim, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Entity.
          “Adjusted Basis” has the meaning given such term in Section 1011 of
the Code.
          “Adjusted Capital Account Deficit” means the deficit balance, if any,
in such Member’s Capital Account at the end of any Fiscal Year, with the
following adjustments:
(a) credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of the Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account
thereunder any changes during such year in Company Minimum Gain and in the
minimum gain attributable to any Member Nonrecourse Debt; and
(b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and
shall be interpreted consistently therewith.
          “Affiliate” means, with respect to any specified Person, any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person. The term “affiliated” shall have the correlative meaning. For purposes
of this Agreement, (a) the H&F Continuing Members, H&F AIV II, HF Fund I, HF
Fund II, HF Fund III, HF Fund IV, HF Fund V, HF Fund VI, HF Fund VII and H&F
shall each be deemed to be Affiliates of one another, (b) no portfolio company
of GA LLC (or its Affiliates) shall be deemed or treated as an

3



--------------------------------------------------------------------------------



 



Affiliate of the Managing Member, GA LLC (or its Affiliates), or the Company and
(c) no portfolio company of H&F (or its Affiliates) shall be deemed or treated
as an Affiliate of the H&F Continuing Members, H&F AIV II, the Managing Member
or the Company.
          “Agreement” has the meaning set forth in the preamble.
          “Annual Target Tax Distribution” has the meaning set forth in
Section 5.2(a).
          “beneficially own” and “beneficial owner” shall be as defined in
Rule 13d-3 of the rules promulgated under the Exchange Act.
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in the City of
New York.
          “Capital Account” means, with respect to any Member, the Capital
Account maintained for such Member in accordance with Section 3.4 of this
Agreement.
          “Capital Contributions” means, with respect to any Member, the amount
of cash and the initial Gross Asset Value of any property (other than cash)
contributed to the Company with respect to the Units held or purchased by such
Member.
          “Cash Amount” has the meaning assigned to it in Section 3.7(g).
          “Certificate of Incorporation” means the Amended and Restated
Certificate of Incorporation of the Managing Member, as in effect on the date
hereof and as the same may be amended or restated from time to time.
          “Class A Stock” shall, as applicable, (i) mean the Class A Common
Stock, par value $0.00001 per share, of the Managing Member or (ii) following
any consolidation, merger, reclassification or other similar event involving the
Managing Member, mean any shares or other securities of the Managing Member or
any other Person or cash or other property that become payable in consideration
for the Class A Stock or into which the Class A Stock is exchanged or converted
as a result of such consolidation, merger, reclassification or other similar
event.
          “Class B Stock” shall, as applicable, (i) mean the Class B Common
Stock, par value $0.00001 per share, of the Managing Member or (ii) following
any consolidation, merger, reclassification or other similar event involving the
Managing Member, mean any shares or other securities of the Managing Member or
any other Person or cash or other property that become payable in consideration
for the Class B Stock or into which the Class B Stock is exchanged or converted
as a result of such consolidation, merger, reclassification or other similar
event.

4



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986, as amended from time
to time (or any corresponding provisions of succeeding law.)
          “Company” has the meaning set forth in the preamble to this Agreement.
          “Company Minimum Gain” has the meaning of “partnership minimum gain”
set forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is
further understood that Company Minimum Gain shall be determined in a manner
consistent with the rules of Regulations Section 1.702-2(b)(2) including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.
          “Confidential Information” has the meaning set forth in Section 11.6.
          “Contract” means any written agreement, contract, lease, sublease,
license, sublicense, obligation, promise or undertaking.
          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by contract, credit
arrangement or otherwise.
          “Credit Facilities” means (a) the First Lien Credit Agreement, dated
as of November 16, 2006, by and among GA EBS Merger, LLC, as borrower,
Medifax-EDI Holding Company, as additional borrower, the Company, as parent, the
lenders party thereto, Citibank, N.A., as administrative agent, collateral
agent, Swingline Lender and Issuing Bank, Citigroup Global Markets Inc. and
Deutsche Bank Securities Inc., as joint lead arrangers, Deutsche Bank Trust
Company Americas, as syndication agent and Bear Stearns Corporate Lending Inc.,
as documentation agent, as amended by Amendment No. 1 dated as of March 9, 2007
and Amendment No. 2 dated as of July 7, 2009, and as the same may be further
amended, supplemented and/or restated from time to time and (b) Second Lien
Credit Agreement, dated as of November 16, 2006, by and among GA EBS Merger,
LLC, as borrower, Medifax-EDI Holding Company, as additional borrower, the
Company, as parent, the lenders party thereto, Citibank, N.A., as administrative
agent, collateral agent, Swingline Lender and Issuing Bank, Citigroup Global
Markets Inc. and Deutsche Bank Securities Inc., as joint lead arrangers,
Deutsche Bank Trust Company Americas, as syndication agent and Bear Stearns
Corporate Lending Inc., as documentation agent, as amended by Amendment No. 1
dated as of July 7, 2009, and as the same may be further amended, supplemented
and/or restated from time to time.
          “Depreciation” means, for each Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Gross Asset Value
of an asset differs from its Adjusted Basis for federal income tax purposes at
the beginning of such Fiscal Year,

5



--------------------------------------------------------------------------------



 



Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year bears to such beginning Adjusted
Basis; provided, however, that if the Adjusted Basis for federal income tax
purposes of an asset at the beginning of such Fiscal Year is zero, Depreciation
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Tax Matters Member.
          “Disposition Event” means any merger, consolidation or other business
combination, whether effectuated through one transaction or series of related
transactions (including a tender offer followed by a merger in which holders of
Class A Stock receive the same consideration per share paid in the tender
offer), unless, following such transaction, all or substantially all of the
holders of the voting power of all outstanding classes of Pubco Common Stock and
series of preferred stock of the Managing Member that are generally entitled to
vote in the election of directors prior to such transaction or series of
transactions continue to hold a majority of the voting power of the surviving
entity (or its parent) resulting from such transaction or series of transactions
in substantially the same proportions as immediately prior to such transaction
or series of transactions.
          “DGCL” means the General Corporation Law of the State of Delaware, as
amended from time to time (or any corresponding provisions of succeeding law).
          “EBS Business” means: (a) the business of operating an electronic data
interchange clearinghouse for the electronic routing of healthcare claims,
encounters, eligibility verification requests, electronic remittance advice, and
other administrative healthcare transactions between healthcare providers and
payers; (b) the business of printing, inserting and mailing paper-based
explanations of patient benefits forms, explanation of healthcare provider
payments forms and patient statements of healthcare providers; and (c) such
other business as described in Amendment No. 3 to the Registration Statement on
Form S-1 of Pubco (File No. 333-153451) filed with the Securities and Exchange
Commission on July 9, 2009.
          “EBS LLC” means Emdeon Business Services LLC, a Delaware limited
liability company.
          “Equity Securities” means (a) with respect to a partnership, limited
liability company or similar Person, any and all units, interests, rights to
purchase, warrants, options or other equivalents of, or other ownership
interests in, any such Person as well as debt or equity instruments convertible,
exchangeable or exercisable into any such units, interests, rights or other
ownership interests and (b) with respect to a corporation, any and all shares,
interests, participation or other equivalents (however designated) of corporate
stock, including all common stock and preferred stock, or warrants, options or
other rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

6



--------------------------------------------------------------------------------



 



          “eRx Members” means those Members listed under “eRx Members” on the
signature pages hereto and any eRx Permitted Transferees to whom Units are
Transferred.
          “eRx Merger Agreement” means the Agreement and Plan of Merger, dated
as of July 2, 2009, by and among the Company, Envoy LLC, Emdeon Merger Sub LLC,
eRx Network, L.L.C. and the Members’ Representative (as defined therein).
          “eRx Permitted Transferee” means any of (a) a trust established by or
for the benefit of an eRx Member of which only such eRx Member and his or her
immediate family members are beneficiaries, (b) any Person established for the
benefit of, and beneficially owned solely by, an entity eRx Member or the sole
individual direct or indirect owner of an entity eRx Member, (c) upon an
individual eRx Member’s death, an executor, administrator or beneficiary of the
estate of the deceased eRx Member, (d) with respect to eRx Units held by Lyle
Holdings, LP, Mark Lyle (and upon his death, an executor, administrator or
beneficiary of his estate) or a trust established by or for the benefit of Mark
Lyle of which only Mark Lyle and his or her immediate family members are
beneficiaries, and (e) with respect to eRx Units held by National Health
Systems, Inc. (“NHS”) any controlled Affiliate of NHS, Ken Hill or his immediate
family members for so long as such Person remains a controlled Affiliate of NHS,
Ken Hill or his immediate family members.
          “Escrow Agreement” means the Escrow Agreement, dated as of July 2,
2009, by and among Longhorn Members Representative, LLC, the Company, Envoy LLC,
and U.S. Bank National Association, as escrow agent.
          “Escrowed Units” means Units held in accordance with the Escrow
Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time (or any corresponding provisions of succeeding law).
          “Exchange Date” has the meaning set forth in Section 3.7(c).
          “Exchange Notice” has the meaning set forth in Section 3.7(b).
          “Fair Market Value” means the fair market value of any property as
determined in good faith by the Managing Member after taking into account such
factors as the Managing Member shall deem appropriate.
          “Fifth Amended LLC Agreement” has the meaning set forth in the
recitals to this Agreement.
          “Fiscal Year” means (a) the period commencing on the closing date of
the transactions contemplated by the Merger Agreement and ending on
December 31st, (b) any subsequent 12 month period commencing on January 1st and
ending on

7



--------------------------------------------------------------------------------



 



December 31st, or (c) any portion of the period described in clause (b) for
which the Company is required to allocate Profits, Losses and other items of
Company income, gain, loss or deduction pursuant to Article IV hereof.
          “GA LLC” means General Atlantic LLC, a Delaware limited liability
company.
          “GA Pubco Sub” has the meaning set forth in the recitals to this
Agreement.
          “GAAP” means United States generally accepted accounting principles
and practices in effect from time to time.
          “Governmental Entity” means any federal, national, supranational,
state, provincial, local, foreign or other government, governmental, stock
exchange, regulatory or administrative authority, agency or commission or any
court, tribunal, or judicial or arbitral body.
          “Gross Asset Value” means, with respect to any asset, the asset’s
Adjusted Basis for federal income tax purposes, except as follows:
(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset;
(b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Property as consideration for an interest in the Company; (iii) the issuance by
the Company of interests in the Company that are profits interests; and (iv) the
liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to
clauses (i), (ii) and (iii) above shall be made only if the Managing Member
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company;
(c) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross Fair Market Value of such asset on the date of
distribution; and
(d) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)

8



--------------------------------------------------------------------------------



 



and subsection (f) in the definition of “Profits” and “Losses” below and
Section 3.4 hereof; provided, however, that Gross Asset Values shall not be
adjusted pursuant to this subsection to the extent the Managing Member
determines that an adjustment pursuant to subsection (b) of this definition is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subsection (d).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subsections (a), (b) or (d) of this definition of Gross Asset Value, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Profits and Losses.
          “H&F” means Hellman & Friedman LLC, a Delaware limited liability
company.
          “H&F AIV II” means H&F Harrington AIV II, L.P., a Delaware limited
partnership directly or indirectly controlled by H&F.
          “H&F Continuing Members” means, collectively, HF GP, Hellman &
Friedman Capital Associates VI, L.P., a Delaware limited partnership, Hellman &
Friedman Capital Executives VI, L.P., a Delaware limited partnership, and HFCP
VI Domestic AIV, L.P., a Delaware limited partnership, and their H&F Permitted
Transferees to whom Units are Transferred.
          “H&F GP” has the meaning set forth in the recitals to this Agreement.
          “H&F Permitted Transferee” means any investment fund Affiliated with
an H&F Continuing Member or H&F AIV II, that was formed to make multiple
investments and not formed for the specific purpose of making or facilitating an
investment in the Company (or, in the case of “alternative investment vehicles”
formed by, and that have the same partners with the same proportionate interests
as an HF Fund, the HF Fund was formed to make multiple investments and not
formed for the specific purpose of making or facilitating an investment in the
Company), provided that the direct or indirect investment in the Company by such
fund will not constitute a larger percentage of such fund’s aggregate
investments than the agreement of limited partnership of such fund would permit.
          “Harrington” has the meaning set forth in the recitals to this
Agreement.
          “HF Fund I” means, collectively, Hellman & Friedman Capital Partners,
L.P., a California limited partnership, and the parallel funds and alternative
investment vehicles related thereto, all of which are directly or indirectly
controlled by H&F.
          “HF Fund II” means, collectively, Hellman & Friedman Capital Partners
II, L.P., a California limited partnership, and the parallel funds and
alternative investment vehicles related thereto, all of which are directly or
indirectly controlled by H&F.

9



--------------------------------------------------------------------------------



 



          “HF Fund III” means, collectively, Hellman & Friedman Capital Partners
III, L.P., a California limited partnership, and the parallel funds and
alternative investment vehicles related thereto, all of which are directly or
indirectly controlled by H&F.
          “HF Fund IV” means, collectively, Hellman & Friedman Capital Partners
IV, L.P., a California limited partnership, and the parallel funds and
alternative investment vehicles related thereto, all of which are directly or
indirectly controlled by H&F.
          “HF Fund V” means, collectively, Hellman & Friedman Capital Partners
V, L.P., a Delaware limited partnership, and the parallel funds and alternative
investment vehicles related thereto, all of which are directly or indirectly
controlled by H&F.
          “HF Fund VI” means, collectively, Hellman & Friedman Capital Partners
VI, L.P., a Delaware limited partnership, and the parallel funds and alternative
investment vehicles related thereto, all of which are directly or indirectly
controlled by H&F.
          “HF Fund VII” means, collectively, Hellman & Friedman Capital Partners
VII, L.P., a Cayman Islands exempted limited partnership, and the parallel funds
and alternative investment vehicles related thereto, all of which are directly
or indirectly controlled by H&F or Affiliates of H&F and any successor fund
thereto so long as such successor fund is directly or indirectly controlled by
H&F or Affiliates of H&F.
          “HF Funds” means HF Fund I, HF Fund II, HF Fund III, HF Fund IV, HF
Fund V, HF Fund VI and HF Fund VII.
          “HF Pubco Sub” has the meaning set forth in the recitals to this
Agreement.
          “HLTH” means HLTH Corporation, a Delaware corporation.
          “Indebtedness” means (a) all indebtedness for borrowed money
(including capitalized lease obligations, sale-leaseback transactions or other
similar transactions, however evidenced), (b) any other indebtedness that is
evidenced by a note, bond, debenture, draft or similar instrument, (c) notes
payable and (d) lines of credit and any other agreements relating to the
borrowing of money or extension of credit.
          “Indemnified Person” has the meaning set forth in Section 6.4(a).
          “Interest” means the entire interest of a Member in the Company,
including the Units and all of such Member’s rights, powers and privileges under
this Agreement and the Act.
          “Investors Tax Receivable Agreement (Exchanges)” means the Tax
Receivable Agreement (Exchanges), dated as of August 17, 2009, by and among
Pubco,

10



--------------------------------------------------------------------------------



 



H&F ITR Holdco, L.P., GA ITR Holdco, L.P. and GA-H&F ITR Holdco, L.P., as the
same may be amended, supplemented or restated from time to time.
          “Investors Tax Receivable Agreement (Reorganizations)” means the Tax
Receivable Agreement (Reorganizations), dated as of August 17, 2009, by and
among Pubco, H&F ITR Holdco, L.P., GA ITR Holdco, L.P. and GA-H&F ITR Holdco,
L.P., as the same may be amended, supplemented or restated from time to time.
          “IPO” has the meaning set forth in the recitals to this Agreement.
          “IPO Date Capital Account Balance” means, with respect to any Member,
the positive Capital Account balance of such Member as of the date hereof, the
amount or deemed value of which is set forth on Exhibit A.
          “Law” means any federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).
          “Legal Action” has the meaning set forth in Section 11.8.
          “Liability” means any liability or obligation, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated and whether due or to become due, regardless of when
asserted.
          “Liquidating Events” has the meaning set forth in Section 10.1.
          “Loss” means any and all losses, damages, claims, costs and expenses,
interest, awards, judgments and penalties (including reasonable attorneys’ fees
and expenses, but excluding any allocation of corporate overhead, internal legal
department costs and other internal costs and expenses).
          “Management Members” means those Members listed under “Management
Members” on the signature pages hereto and any Management Permitted Transferees
to whom Units are Transferred.
          “Management Permitted Transferee” means any of (a) a trust established
by or for the benefit of a Management Member of which only such Management
Member and his or her immediate family members are beneficiaries; (b) any Person
established for the benefit of, and beneficially owned solely by, an entity
Management Member or the sole individual direct or indirect owner of an entity
Management Member; and (c) upon an individual Management Member’s death, an
executor, administrator or beneficiary of the estate of the deceased Management
Member.
          “Management Tax Receivable Agreement” means the Tax Receivable
Agreement (Management), dated as of August 17, 2009, by and among Pubco and
certain members of the senior management of the Company, as the same may be
amended, supplemented or restated from time to time.

11



--------------------------------------------------------------------------------



 



          “Managing Member” has the meaning set forth in the recitals to this
Agreement.
          “Member” means any Person that executes this Agreement as a Member,
and any other Person admitted to the Company as an additional or substituted
Member, that has not made a disposition of such Person’s entire Interest.
          “Member Minimum Gain” has the meaning ascribed to “partner nonrecourse
debt minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and -2(g)(3).
          “Member Nonrecourse Debt” has the meaning of “partner nonrecourse
debt” set forth in Section 1.704-2(b)(4) of the Treasury Regulations.
          “Member Nonrecourse Deductions” has the meaning of “partner
nonrecourse deductions” set forth in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of
the Treasury Regulations.
          “Merger Agreement” means the Amended and Restated Agreement and Plan
of Merger, dated as of November 15, 2006, among Emdeon Corporation (now known as
HLTH), EBS Holdco, Inc., the Company, EBS LLC, MEDIFAX-EDI Holding Company, EBS
Acquisition LLC, GA EBS Merger LLC and EBS Merger Co.
          “Non-Escrowed Units” means Units held by the eRx Members that are not
subject to the Escrow Agreement.
          “Nonrecourse Deductions” has the meaning set forth in
Section 1.704-2(b)(1) of the Treasury Regulations.
          “Nonrecourse Liability” has the meaning set forth in
Section 1.704-2(b)(3) of the Treasury Regulations.
          “Nonrefundable Tax Distributions” means the portion of any Tax
Distribution with respect to any of the Units that are forfeited, cancelled, or
terminated in accordance with the terms and conditions of this Agreement and the
applicable Vesting Agreements or the Escrow Agreement.
          “Notice” has the meaning set forth in Section 3.3(d).
          “NYSE” means the New York Stock Exchange.
          “Original Effective Date” means November 16, 2006.
          “Other Similar Activities” has the meaning set forth in Section 2.9.

12



--------------------------------------------------------------------------------



 



          “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.
          “Plan Asset Regulations” means the regulations issued by the U.S.
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the Code of Federal Regulations, or any successor regulations as the same may
be amended from time to time.
          “Plan Member” means EBS Executive Incentive Plan LLC, a Delaware
limited liability company.
          “President and Chief Executive Officer” has the meaning set forth in
Section 6.2(b).
          “Prime Rate” means, on any date of determination, a rate per annum
equal to the rate of interest most recently published by The Wall Street Journal
as the “prime rate” at large U.S. money center banks.
          “Profits” and “Losses” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(a) any depreciation, amortization and/or cost recovery deductions with respect
to any asset shall be deemed to be equal to the Depreciation available with
respect to such asset;
(b) any income or gain of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses shall be added
to such taxable income or loss;
(c) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;
(d) in the event the Gross Asset Value of any Company asset is adjusted pursuant
to subsection (b) or (c) or the definition of Gross Asset Value above, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

13



--------------------------------------------------------------------------------



 



(e) gain or loss resulting from any disposition of Company assets with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed with reference to the Gross Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value; and
(f) any items of income, gain, loss or deduction which are specifically
allocated pursuant to the provisions of Sections 4.3 through 4.5 hereof shall
not be taken into account in computing Profits and Losses for any taxable year.
          “Property” means all real and personal property owned by the Company
from time to time, including both tangible and intangible property.
          “Pubco” has the meaning set forth in the recitals to this Agreement.
          “Pubco Common Stock” means all classes and series of common stock of
the Managing Member, including the Class A Stock and Class B Stock.
          “Pubco Offer” has the meaning set forth in Section 3.8.
          “Purchase Agreement” means the Securities Purchase Agreement, dated as
of February 8, 2008, by and among HLTH, SYN Business Holdings, Inc., the
Company, Hellman & Friedman Capital Associates IV, L.P., Hellman & Friedman
Capital Executives VI, L.P., HFCP VI Domestic AIV, L.P., H&F Harrington AIV I,
L.P., EBS Acquisition LLC and EBS Acquisition II LLC.
          “Quarterly Tax Distribution” has the meaning set forth in
Section 5.2(a).
          “Reclassification Event” means any of the following: (i) any
reclassification or recapitalization of the Pubco Common Stock (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination or any transaction
subject to Section 3.1(g)), (ii) any merger, consolidation or other combination
involving the Managing Member, or (iii) any sale, conveyance, lease, or other
disposal of all or substantially all the properties and assets of the Managing
Member to any other Person, in each of clauses (i), (ii) or (iii), as a result
of which holders of Pubco Common Stock shall be entitled to receive cash,
securities or other property for their shares of Pubco Common Stock.
          “Regulatory Allocations” has the meaning set forth in Section 4.3(g).
          “Reorganization” has the meaning set forth in the recitals to this
Agreement.
          “Reorganization Agreement” means the Reorganization Agreement, dated
as of August 4, 2009, by and among the Managing Member, EBS Acquisition II, LLC,
Hellman & Friedman Capital Associates VI, L.P., Hellman & Friedman Capital

14



--------------------------------------------------------------------------------



 



Executives VI, L.P., HFCP VI Domestic AIV, L.P., H&F Harrington AIV I, L.P., H&F
GP, Harrington, H&F AIV II, GA Pubco Sub, HF Pubco Sub, Plan Member, the eRx
Members and the Company, as it may be amended, supplemented or restated from
time to time.
          “Securities Act” means the Securities Act of 1933, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).
          “Stockholders’ Agreement” means the Stockholders’ Agreement, dated as
of August 5, 2009, by and among the Managing Member, Hellman & Friedman Capital
Associates VI, L.P., Hellman & Friedman Capital Executives VI, L.P., HFCP VI
Domestic AIV, L.P., H&F Harrington AIV II, L.P., H&F GP, General Atlantic
Partners 83, L.P., General Atlantic Partners 84, L.P., GAP-W LLC, GapStar, LLC,
GAPCO GmbH & Co. KG, GAP Coinvestments CDA, L.P., GAP Coinvestments III, LLC,
and GAP Coinvestments IV, LLC, the Management Stockholders (as defined therein)
and the eRx Stockholders (as defined therein), as it may be amended,
supplemented or restated from time to time.
          “Subsequent Effective Date” means February 8, 2008.
          “Subsidiary” means, with respect to any specified Person, any other
Person with respect to which such specified Person (a) has, directly or
indirectly, the power, through the ownership of securities or otherwise, to
elect a majority of directors or similar managing body or (b) beneficially owns,
directly or indirectly, a majority of such Person’s Equity Securities.
          “Tax Distributions” has the meaning set forth in Section 5.2(a).
          “Tax Matters Member” means the “tax matters partner” as defined in
Code Section 6231(a)(7) and as appointed in Section 9.5.
          “Tax Receivable Agreements” means the Investors Tax Receivable
Agreement (Reorganizations), the Investors Tax Receivable Agreement (Exchanges)
and the Management Tax Receivable Agreement.
          “Trading Day” means a day during which trading securities generally
occurs on the NYSE or, if the shares of Class A Stock are not listed on the
NYSE, on the principal national securities exchange on which the shares of
Class A Stock are then listed or, if the shares of Class A Stock are not listed
on a national securities exchange, on the automated quotation system on which
the shares of Class A Stock are then authorized for quotation.
          “Transfer” means, as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition

15



--------------------------------------------------------------------------------



 



and, as a verb, voluntarily or involuntarily, directly or indirectly (whether
through a change of control of the Transferor or any Person that controls the
Transferor, the issuance or transfer of Equity Securities of the Transferor or
any Person that controls the Transferor, by operation of law or otherwise), to
transfer, sell, pledge or hypothecate or otherwise dispose of; provided, that
(i) a change in the relative equity ownership in H&F among the individual
officers, directors, managers, partners or other individual controlling persons
of H&F (in each case, as compared to the relative equity ownership thereof as of
the date hereof), shall not of itself constitute a “Transfer” and (ii) a pledge
by any H&F Continuing Member or its controlled Affiliates of the Equity
Securities of the Company under any credit facility of an H&F Continuing Member
shall not of itself constitute a “Transfer.” For the avoidance of doubt, (a) any
Transfer, directly or indirectly, of any Equity Securities of any H&F Continuing
Member to any Person that is not a partner in HF Fund VI shall be considered a
Transfer by the H&F Continuing Member, (b) any assignment of Equity Securities
of HF Fund VI that results in a Person holding directly or indirectly any Equity
Securities in an H&F Continuing Member will not be considered a Transfer, (c)
any assignment of Equity Interests of NHS among Ken Hill and his family members
will not be considered a Transfer and (d) any Transfer of Class A Stock shall
not be considered a Transfer by any Member. For the avoidance of doubt, any
distribution of Equity Securities of the Company by any H&F Continuing Member to
their respective members, partners or unitholders will be considered a Transfer.
The terms “Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.
          “Transfer Agent” has the meaning set forth in Section 3.7(b).
          “Treasury Regulations” means pronouncements, as amended from time to
time, or their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.
          “Units” means the Units issued hereunder (including the Unvested
Units, the Vested Units, the Escrowed Units and the Non-Escrowed Units) and
shall also include any equity security issued in respect of or in exchange for
Units, whether by way of dividend or other distribution, split,
recapitalization, merger, rollup transaction, consolidation, conversion or
reorganization.
          “Unvested Unit” means, on any date of determination, any Unit held by
a Management Member that is not a Vested Unit.
          “VCOC Equityholder” has the meaning set forth in Section 9.2(a).
          “Vested Unit” means, on any date of determination, any Unit held by a
Management Member that is “vested” in accordance with such Management Member’s
applicable Vesting Agreement.
          “Vesting Agreement” means, with respect to each Management Member,
that certain Common Stock Subscription and EBS Unit Vesting Agreement, by and

16



--------------------------------------------------------------------------------



 



among such Management Member, the Company and the Managing Member, as the same
may be amended or restated from time to time.
          “Volume Weighted Average Price” means, on any date of determination,
the volume weighted average sale price per share of the Class A Stock on the
NYSE on such date, or if the Class A Stock is not listed on the NYSE, on the
principal national securities exchange on which the Class A Stock is then listed
or, if the Class A Stock is not listed on a national securities exchange, an
automated quotation system on which the Class A Stock is then listed or
authorized for quotation, in each case as reported by Bloomberg Financial
Markets (or any successor thereto) through its “Volume at Price” functions and
ignoring any block trades (which, for purposes of this definition means any
transfer of more than 100,000 shares (subject to adjustment to reflect stock
dividends, stock splits, stock combinations and other similar events)).
          “Winding-Up Member” has the meaning set forth in Section 10.3(a).
          Section 1.2 Interpretive Provisions. For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
          (a) the terms defined in Section 1.1 have the meanings assigned to
them in Section 1.1 and are applicable to the singular as well as the plural
forms of such terms;
          (b) all accounting terms not otherwise defined herein have the
meanings assigned under GAAP;
          (c) all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) dollars and all payments hereunder shall
be made in United States dollars;
          (d) when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;
          (e) whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”;
          (f) “or” is not exclusive;
          (g) pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms; and
          (h) the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement.

17



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION OF THE LIMITED LIABILITY COMPANY
          Section 2.1 Formation. The Company has been formed as a limited
liability company subject to the provisions of the Act upon the terms,
provisions and conditions set forth in this Agreement.
          Section 2.2 Filing. The Company’s Certificate of Formation has been
filed with the Secretary of State of the State of Delaware in accordance with
the Act. The Members shall execute such further documents (including amendments
to such Certificate of Formation) and take such further action as is appropriate
to comply with the requirements of Law for the formation or operation of a
limited liability company in Delaware and in all states and counties where the
Company may conduct its business.
          Section 2.3 Name. The name of the Company is “EBS MASTER LLC” and all
business of the Company shall be conducted in such name or, in the discretion of
the Managing Member, under any other name.
          Section 2.4 Registered Office; Registered Agent. The location of the
registered office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801, or at such other place as the Managing Member from
time to time may select. The name and address for service of process on the
Company in the State of Delaware are The Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801, or such other qualified Person as the
Managing Member may designate from time to time and its business address.
          Section 2.5 Principal Place of Business. The principal place of
business of the Company shall be located in such place as is determined by the
Managing Member from time to time.
          Section 2.6 Purpose; Powers. The purpose of the Company shall be to
operate the EBS Business, together with all activities and transactions that are
necessary or appropriate in connection therewith, and to conduct any other
business activities permitted from time to time under the Act as such business
activities may be determined by the Managing Member. The Company has the power
to do any and all acts necessary, appropriate, proper, advisable, incidental or
convenient to or in furtherance of the purposes of the Company set forth in this
Section 2.6.
          Section 2.7 Term. The term of the Company commenced on the date of
filing of the Certificate of Formation of the Company with the office of the
Secretary of State of the State of Delaware in accordance with the Act and shall
continue indefinitely. The Company may be dissolved and its affairs wound up
only in accordance with Article X hereof.
          Section 2.8 Intent. It is the intent of the Members that the Company
be operated in a manner consistent with its treatment as a “partnership” for
federal and state income tax purposes. It is also the intent of the Members that
the Company not be

18



--------------------------------------------------------------------------------



 



operated or treated as a “partnership” for purposes of Section 303 of the
Federal Bankruptcy Code. Neither the Company nor any Member shall take any
action inconsistent with the express intent of the parties hereto as set forth
in this Section 2.8.
          Section 2.9 Independent Activities. Except as set forth in
Section 11.6 or any other written agreements with the Company that may be in
effect from time to time and by which an H&F Continuing Member, an eRx Member or
their respective Affiliates may be bound restricting that Person’s activities
(including, in the case of the eRx Members, any restrictive covenant under, or
other agreement entered into pursuant to, the eRx Merger Agreement), the Members
acknowledge and understand that the H&F Continuing Members, the eRx Members
and/or one or more of their respective Affiliates may hereafter (1) engage in
business activities or develop or market products, or invest or acquire
businesses or assets which may be the same as or similar to and may compete with
the business conducted by the Company or any of its Subsidiaries, (2) do
business with any client or customer of the Company or any of its Subsidiaries
and (3) invest or own any interest publicly or privately or develop a business
relationship with, any Person engaged in the same or similar activities or lines
of business as, or otherwise in competition with, the Company (“Other Similar
Activities”). Without limiting Section 11.6 or any other written agreements with
the Company that may be in effect from time to time and by which an H&F
Continuing Member, an eRx Member or their respective Affiliates may be bound
restricting that Person’s activities (including, in the case of the eRx Members,
any restrictive covenant under, or other agreement entered into pursuant to, the
eRx Merger Agreement), for purposes of the H&F Continuing Members’, the eRx
Members’ and their respective Affiliates’ liability in such capacity under this
Agreement, to the fullest extent permitted by applicable Law, neither this
Agreement nor any activity undertaken pursuant hereto shall prevent the H&F
Continuing Members, the eRx Members or any of their respective Affiliates from
engaging in whatever activities they choose, including Other Similar Activities,
whether the same are competitive with the Company or otherwise, and any such
activities may be undertaken (pursuant to an acquisition or otherwise) without
having or incurring any obligation to offer any interest in such activities to
the Company or any other Member or consult with the Company, any officer or any
other Member regarding such activities, or require any Member to permit the
Company or any other Member, any officer or any of their respective Affiliates
to participate in any manner in such activities, and as a material part of the
consideration for the execution of this Agreement by each H&F Continuing Member
and eRx Member, the Company and each other Member hereby waives, relinquishes,
and renounces any such right, expectancy or claim of participation. Except as
set forth in Section 6.1(b) with respect to the Managing Member, each Member
expressly disclaims any fiduciary duties to or from any other Member due to such
Member’s status as a Member.

19



--------------------------------------------------------------------------------



 



ARTICLE III
OWNERSHIP AND CAPITAL CONTRIBUTIONS;
CAPITAL ACCOUNTS
          Section 3.1 Authorized Units; General Provisions With Respect to
Units.
          (a) Subject to the provisions of this Agreement, the Company shall be
authorized to issue from time to time up to an aggregate of 400,000,000 Units
and such other Equity Securities as the Managing Member shall determine in
accordance with Section 3.3. Each authorized Unit may be issued pursuant to such
agreements as the Managing Member shall approve, including pursuant to Vesting
Agreements, options and warrants. The Company may reissue any Units that have
been repurchased or acquired by the Company.
          (b) Each outstanding Unit shall be identical (except as provided in
Section 3.3).
          (c) Initially, none of the Units will be represented by certificates.
If the Managing Member determines that it is in the interest of the Company to
issue certificates representing the Units, certificates will be issued and the
Units will be represented by those certificates, and this Agreement shall be
amended as necessary or desirable to reflect the issuance of certificated Units
for purposes of the Uniform Commercial Code. Nothing contained in this
Section 3.1(c) shall be deemed to authorize or permit any Member to Transfer its
Units except as otherwise permitted under this Agreement.
          (d) The total number of Units issued and outstanding and held by the
Members is set forth on Exhibit A (as amended from time to time in accordance
with the terms of this Agreement) as of the date set forth therein.
          (e) If at any time the Managing Member issues a share of its Class A
Stock (including in the IPO) or any other Equity Security of the Managing Member
(other than shares of Class B Stock), (i) the Company shall issue to the
Managing Member one Unit (if the Managing Member issues a share of Class A
Stock), or such other Equity Security of the Company (if the Managing Member
issues Equity Securities other than Class A Stock) corresponding to the Equity
Securities issued by the Managing Member, and with substantially the same rights
to dividends and distributions (including distributions upon liquidation) and
other economic rights as those of such Equity Securities of the Managing Member
and (ii) the net proceeds received by the Managing Member with respect to the
corresponding share of Class A Stock or other Equity Security, if any, shall be
concurrently transferred to the Company; provided, however, that if the Managing
Member issues any shares of Class A Stock (including in the IPO) or other Equity
Securities some or all of the net proceeds of which are to be used to fund
expenses or other obligations of the Managing Member for which the Managing
Member would be permitted a cash distribution pursuant to clause (ii) of
Section 5.1(c), then the Managing Member shall not be required to transfer such
net proceeds to the Company

20



--------------------------------------------------------------------------------



 



which are used or will be used to fund such expenses or obligations; provided,
further, that if the Managing Member issues any shares of Class A Stock in order
to purchase or fund the purchase from a Member of a number of Units (and shares
of Class B Stock) equal to the number of shares of Class A Stock so issued, then
the Company shall not issue any new Units in connection therewith and the
Managing Member shall not be required to transfer such net proceeds to the
Company (it being understood that such net proceeds shall instead be transferred
to such Member as consideration for such purchase). Notwithstanding the
foregoing, this Section 3.1(e) shall not apply (A) to the issuance and
distribution to holders of shares of Pubco Common Stock of rights to purchase
Equity Securities of the Managing Member under a “poison pill” or similar
shareholders rights plan (it being understood that upon exchange of Units for
Class A Stock, such Class A Stock will be issued together with a corresponding
right), or to the issuance under the Managing Member’s employee benefit plans of
any warrants, options, other rights to acquire Equity Securities of the Managing
Member or rights or property that may be converted into or settled in Equity
Securities of the Managing Member, but shall in each of the foregoing cases
apply to the issuance of Equity Securities of the Managing Member in connection
with the exercise or settlement of such rights, warrants, options or other
rights or property and (B) as otherwise determined by the Managing Member in
accordance with Section 3.1(h) with respect to issuances of Equity Security
other than Class A Stock. Except pursuant to Section 3.7 or as otherwise
determined by the Managing Member in accordance with Section 3.1(h), (x) the
Company may not issue any additional Units to the Managing Member or any of its
Subsidiaries unless substantially simultaneously the Managing Member or such
Subsidiary issues or sells an equal number of shares of the Managing Member’s
Class A Stock to another Person, and (y) the Company may not issue any other
Equity Securities of the Company to the Managing Member or any of its
Subsidiaries unless substantially simultaneously the Managing Member or such
Subsidiary issues or sells, to another Person, an equal number of shares of a
new class or series of Equity Securities of the Managing Member or such
Subsidiary with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of the Company.
          (f) Except as otherwise determined by the Managing Member in
accordance with Section 3.1(h), (i) the Managing Member or any of its
Subsidiaries may not redeem, repurchase or otherwise acquire any shares of
Class A Stock (including upon forfeiture of any unvested shares of Class A Stock
or the acquisition of any such shares deposited in escrow) unless substantially
simultaneously the Company redeems, repurchases or otherwise acquires from the
Managing Member an equal number of Units for the same price per security and
(ii) the Managing Member or any of its Subsidiaries may not redeem or repurchase
any other Equity Securities of the Managing Member unless substantially
simultaneously the Company redeems or repurchases from the Managing Member an
equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of the Managing Member for the same price per security.
Except pursuant to Section 3.7 or as otherwise determined by the Managing Member
in

21



--------------------------------------------------------------------------------



 



accordance with Section 3.1(h): (A) the Company may not redeem, repurchase or
otherwise acquire any Units from the Managing Member or any of its Subsidiaries
unless substantially simultaneously the Managing Member or such Subsidiary
redeems, repurchases or otherwise acquires an equal number of shares of Class A
Stock for the same price per security from holders thereof, and (B) the Company
may not redeem, repurchase or otherwise acquire any other Equity Securities of
the Company from the Managing Member or any of its Subsidiaries unless
substantially simultaneously the Managing Member or such Subsidiary redeems,
repurchases or otherwise acquires for the same price per security an equal
number of Equity Securities of the Managing Member of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distribution upon liquidation) and other economic rights as those of
such Equity Securities of the Managing Member. Notwithstanding the foregoing, to
the extent that any consideration payable to the Managing Member in connection
with the redemption or repurchase of any shares of Class A Stock or other Equity
Securities of the Managing Member or any of its Subsidiaries consists (in whole
or in part) of shares of Class A Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.
          (g) The Company shall not in any manner effect any subdivision (by any
stock split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Pubco Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. The Managing Member shall not in any manner effect any
subdivision (by any stock split, stock dividend, reclassification,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, recapitalization or otherwise) of the outstanding Pubco Common
Stock unless accompanied by an identical subdivision or combination, as
applicable, of the outstanding Units, with corresponding changes made with
respect to any other exchangeable or convertible securities.
          (h) Notwithstanding anything to the contrary in Section 3.1(e) or
Section 3.1(f):
               (i) if at any time the Managing Member shall determine that
either of the Credit Facilities shall not permit the Managing Member or the
Company to comply with the provisions of Section 3.1(e) or Section 3.1(f) in
connection with the issuance, redemption or repurchase of any shares of Class A
Stock or other Equity Securities of the Managing Member or any of its
Subsidiaries or any Units or other Equity Securities of the Company then, with
the prior written consent of the H&F Continuing Members (not to be unreasonably
withheld), the Managing Member may in good faith implement an economically
equivalent alternative arrangement without complying with such provisions; and

22



--------------------------------------------------------------------------------



 



               (ii) if (a) the Managing Member incurs any indebtedness and
desires to transfer the proceeds of such indebtedness to the Company, and
(b) the Managing Member is unable to lend the proceeds of such indebtedness to
the Company on an equivalent basis because of restrictions in either of the
Credit Facilities, then notwithstanding Section 3.1(e) or Section 3.1(f), with
the prior written consent of the H&F Continuing Members (not to be unreasonably
withheld), the Managing Member may in good faith implement an economically
equivalent alternative arrangement in connection with the transfer of proceeds
to the Company using preferred Equity Securities of the Company without
complying with such provisions.
          Section 3.2 Voting Rights. No Member has any voting right except with
respect to those matters specifically reserved for a Member vote under the Act
and for matters expressly requiring the approval of Members under this
Agreement; provided, that the eRx Units shall have no voting rights and in no
event will the eRx Members have any voting rights with respect to the eRx Units
except as expressly and specifically set forth in Section 11.1. Except as
otherwise required by the Act, each Unit will entitle the holder thereof to one
vote on all matters to be voted on by the Members. Except as otherwise expressly
provided in this Agreement, the holders of Units having voting rights (which,
for the avoidance of doubt, excludes eRx Units) will vote together as a single
class on all matters to be approved by the Members.
          Section 3.3 Capital Contributions; Unit Ownership.
          (a) Capital Contributions. Each Member named on Exhibit A shall be
credited with the IPO Date Capital Account Balance set forth on Exhibit A in
respect of its Interest specified thereon. No Member shall be required to make
additional Capital Contributions.
          (b) Issuance of Additional Units or Interests. Except as otherwise
expressly provided in this Agreement, the Managing Member shall have the right
to authorize and cause the Company to issue on such terms (including price) as
may be determined by the Managing Member (i) subject to the limitations of
Section 3.1, additional Units or other Equity Securities in the Company
(including creating preferred interests or other classes or series of securities
having such rights, preferences and privileges as determined by the Managing
Member), and (ii) obligations, evidences of Indebtedness or other securities or
interests convertible or exchangeable into Units or other Equity Securities in
the Company; provided that, at any time following the date hereof, in each case
the Company shall not issue Equity Securities in the Company to any Person
unless such Person shall have executed a counterpart to this Agreement and all
other documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. In that event, the Managing Member shall
amend Exhibit A to reflect such additional issuances and resulting dilution,
which shall be borne pro rata by all Members based on their Units and the
respective terms thereof.
          (c) Unvested Units and Vested Units. Each Management Member has been
issued the number of Units set forth on Exhibit A, which identifies the number
of

23



--------------------------------------------------------------------------------



 



such Management Member’s Unvested Units and Vested Units as of the date hereof.
Except as set forth in Section 5.2, distributions shall not be made in respect
of Unvested Units. Unvested Units shall be subject to the applicable Vesting
Agreements and the Managing Member shall have sole and absolute discretion to
interpret the Vesting Agreements and to adopt such amendments thereto or
otherwise determine the terms and conditions of such Unvested Units in
accordance with this Agreement and the applicable Vesting Agreements. The
Members and the Company shall comply with the provisions of the Internal Revenue
Service Revenue Procedures 93-27 and 2001-43 with respect to all such Units.
          (d) Safe Harbor. Each of the Members agrees that (i) the Company is
authorized and directed to elect the safe harbor described in the proposed
Revenue Procedure contained in the Internal Revenue Service Notice 2005-43 (such
notice, as it may be modified or supplemented, the “Notice”) and (ii) the
Company and each of its Members (including a Person to whom a membership
interest is transferred in connection with the performance of services) agrees
to comply with all of the requirements of the safe harbor described in the
proposed Revenue Procedure with respect to all membership interests transferred
in connection with the performance of services while the election is in effect.
Each of the Members and the Company agrees not to report the income tax effects
of the Safe Harbor Partnership Interest (as defined in the proposed Revenue
Procedure Notice) to the U.S. tax authorities in a manner inconsistent with the
requirements of the proposed Revenue Procedure, including the failure to provide
appropriate information returns. Each of the Members acknowledges that the
Notice contains a proposed Revenue Procedure and that the Notice and Revenue
Procedure may undergo changes prior to their finalization. Each Member hereby
irrevocably grants to the Managing Member a power-of-attorney coupled with an
interest to amend this Agreement to conform to any changes to the Notice
reflected in the finalized Notice and/or Revenue Procedure in order to permit
the Company and its Members to qualify for the safe harbor election.
          Section 3.4 Capital Accounts. A Capital Account shall be maintained
for each Member in accordance with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(iv) and, to the extent consistent with such
regulations, the other provisions of this Agreement. The Capital Account balance
of each of the Members as of the date hereof is its respective IPO Date Capital
Account Balance set forth on Exhibit A. Thereafter, each Member’s Capital
Account shall be (a) credited with such Member’s share of Profits, any
individual items of income and gain allocated to such Member pursuant to the
provisions of Article IV hereof, and the amount of additional cash, or the value
as determined by the Managing Member of any asset (net of any Liabilities
assumed by the Company and Liabilities to which the asset is subject)
contributed to the Company by such Member, and (b) debited with the Member’s
share of Losses, any individual items of deduction and loss allocated to such
Member pursuant to the provisions of Article IV hereof, the amount of any cash
distributed to such Member and the value as determined by the Managing Member of
any asset distributed to such Member (net of any Liabilities assumed by the
Member and Liabilities to which the asset is subject).

24



--------------------------------------------------------------------------------



 



          Section 3.5 Member Loans. Any Member may, with the approval of the
Managing Member, lend or advance money to the Company or any of its
Subsidiaries. Any such transaction shall be carried out on customary terms and
conditions and on an arm’s length basis. If any Member shall make any loan or
loans to the Company or any of its Subsidiaries, the amount of any such loan or
advance shall not be treated as a Capital Contribution but shall be a debt due
from the Company, unless otherwise agreed by the Members. No Member shall be
obligated to make any loan or advance to the Company or any of its Subsidiaries.
          Section 3.6 Other Matters.
          (a) No Member shall demand or receive a return on or of its Capital
Contributions or withdraw from the Company without the consent of the Managing
Member. Under circumstances requiring a return of any Capital Contributions, no
Member has the right to receive property other than cash.
          (b) No Member shall receive any interest, salary, compensation, draw
or reimbursement with respect to its Capital Contributions or its Capital
Account, or for services rendered or expenses incurred on behalf of the Company
or otherwise in its capacity as a Member, except as otherwise provided in or
contemplated by this Agreement.
          (c) The Liability of each Member shall be limited as set forth in the
Act and other applicable Law and, except as expressly set forth in this
Agreement or required by Law, no Member shall be personally liable for any debt
or Liability of the Company, whether arising in contract, tort or otherwise,
solely by reason of being a Member of the Company.
          (d) A Member shall not be required to restore a deficit balance in its
Capital Account, to lend any funds to the Company or to make any additional
contributions or payments to the Company.
          (e) The Company shall not be obligated for the repayment of any
Capital Contributions of any Member.
          Section 3.7 Exchange of Units.
          (a) Subject to adjustment as provided in Section 3.7(d) and subject to
the Managing Member’s rights described in Section 3.7(g), each of the H&F
Continuing Members, the Management Members and the eRx Members shall be entitled
to exchange with the Company, at any time and from time to time, any or all of
such Member’s Units (other than any Unvested Units held by the Management
Members), as follows:
               (i) in the case of the H&F Continuing Members and the eRx
Members, one Unit together with one share of Class B Stock will be exchangeable
for one share of Class A Stock; and

25



--------------------------------------------------------------------------------



 



               (ii) in the case of the Management Members, one Vested Unit
together with one share of Class B Stock will be exchangeable for one share of
Class A Stock.
Each such exchange of Units for Pubco Common Stock shall be treated for U.S.
federal income tax purposes as a sale of the exchanging Member’s Units to the
Managing Member in exchange for Pubco Common Stock.
          (b) In order to exercise the exchange right under Section 3.7(a), the
exchanging Member shall present and surrender the certificate or certificates
representing such Units and shares of Class B Stock (in each case, if
certificated) during usual business hours at the principal executive offices of
the Managing Member, or if any agent for the registration or transfer of shares
of Class B Stock is then duly appointed and acting (the “Transfer Agent”), at
the office of the Transfer Agent, accompanied by written notice (the “Exchange
Notice”) to the Managing Member and the Transfer Agent stating that the
exchanging Member elects to exchange with the Company a stated number of Units
and shares of Class B Stock represented, if applicable, by such certificate or
certificates, to the extent specified in such notice, and (if the Class A Stock
to be received is to be issued other than in the name of the exchanging Member)
specifying the name(s) of the Person(s) in whose name or on whose order the
Class A Stock is to be issued.
          (c) If required by the Managing Member, any certificate for Units and
shares of Class B Stock (in each case, if certificated) surrendered for exchange
with the Company shall be accompanied by instruments of transfer, in form
reasonably satisfactory to the Managing Member and the Transfer Agent, duly
executed by the holder of such Units and shares of Class B Stock or such
holder’s duly authorized representative. As promptly as practicable after the
receipt of such notice and the surrender to the Company of the certificate or
certificates, if any, representing such Units and shares of Class B Stock (but
in any event by the Exchange Date, as defined below), the Managing Member shall
issue and deliver to the Company, and the Company shall deliver at such office
to such holder, or on such holder’s written order, a certificate or
certificates, if applicable, for the number of full shares of Class A Stock
issuable upon such exchange, and the Company shall deliver such shares of
Class B Stock to the Managing Member. Each exchange of Units and shares of
Class B Stock shall be deemed to have been effected on (i) the Business Day
after the date on which the Exchange Notice shall have been received by the
Managing Member or the Transfer Agent, as applicable (subject to receipt by the
Managing Member or the Transfer Agent, as applicable, within three Business Days
thereafter of any required instruments of transfer as aforesaid) or (ii) such
later date specified in or pursuant to the Exchange Notice (such date identified
in clause (i) or (ii), as applicable, the “Exchange Date”), and the Person or
Persons in whose name or names any certificate or certificates for shares of
Class A Stock (which certificates shall bear any legends as may be required in
accordance with applicable Law) shall be issuable upon such exchange as
aforesaid shall be deemed to have become, on the Exchange Date, the holder or
holders of record of the shares represented thereby. Notwithstanding anything
herein to the contrary, any holder

26



--------------------------------------------------------------------------------



 



may withdraw or amend an exchange request, in whole or in part, prior to the
effectiveness of the exchange, at any time prior to 5:00 p.m., New York City
time, on the Business Day immediately preceding the Exchange Date (or any such
later time as may be required by applicable Law) by delivery of a written notice
of withdrawal to the Transfer Agent, specifying (1) the certificate numbers of
the withdrawn Units and shares of Class B Stock, (2) if any, the number of Units
and shares of Class B Stock as to which the Exchange Notice remains in effect
and (3) if the holder so determines, a new Exchange Date or any other new or
revised information permitted in an Exchange Notice. An Exchange Notice may
specify that the exchange is to be contingent (including as to timing) upon the
consummation of a purchase by another Person (whether in a tender or exchange
offer, an underwritten offering or otherwise) of shares of the Class A Stock
into which the Units and shares of Class B Stock are exchangeable, or contingent
(including as to timing) upon the closing of an announced merger, consolidation
or other transaction or event in which the Class A Stock would be exchanged or
converted or become exchangeable for or convertible into cash or other
securities or property.
          (d) In the event one class or series of Pubco Common Stock (the
“Existing Securities”) is converted into another class or series of Pubco Common
Stock (the “New Securities”), then an H&F Continuing Member, Management Member
or eRx Member otherwise entitled to receive Existing Securities upon exchange
shall instead be entitled to receive on exchange the amount of the New
Securities that such Member would have received if the exchange of Units had
occurred immediately before the effective date of such event and the Existing
Securities received by such Member had been converted into the New Securities.
No adjustments in respect of dividends or distributions on any Unit will be made
on the exchange of any Unit, and if the Exchange Date with respect to a Unit
occurs after the record date for the payment of a dividend or other distribution
on Units but before the date of the payment, then the registered Member holding
the Unit at the close of business on the record date will be entitled to receive
the dividend or other distribution payable on the Unit on the payment date
(without duplication of any distribution to which such holder may be entitled
under Section 5.2) notwithstanding the exchange of the Unit or the default in
payment of the dividend or distribution due on the Exchange Date.
          (e) The Managing Member shall at all times reserve and keep available
out of its authorized but unissued Equity Securities, solely for the purpose of
issuance upon exchange of Units and Class B Stock, such number of shares of
Class A Stock that shall be issuable upon the exchange of all such outstanding
Units and Class B Stock; provided, that nothing contained herein shall be
construed to preclude the Managing Member from satisfying its obligations in
respect of the exchange of the Units for shares of Class A Stock by delivery of
purchased shares of Class A Stock which are held in the treasury of the Managing
Member. The Managing Member covenants that all shares of Class A Stock that
shall be issued upon exchange of Units and Class B Stock shall, upon issuance
thereof, be validly issued, fully paid and non-assessable.
          (f) The issuance of Class A Stock upon exchange of Units and Class B
Stock shall be made without charge to the exchanging Members for any stamp or
other

27



--------------------------------------------------------------------------------



 



similar tax in respect of such issuance; provided, however, that if any such
shares are to be issued in a name other than that of the exchanging Member, then
the Person or Persons requesting the issuance thereof shall pay to the Managing
Member the amount of any tax that may be payable in respect of any transfer
involved in such issuance or shall establish to the satisfaction of the Managing
Member that such tax has been paid or is not payable.
          (g) (i) Notwithstanding anything to the contrary in this Section 3.7,
but subject to Section 3.7(h), an exchanging Member shall be deemed to have
offered to sell its or his Units (other than any Unvested Unit) and Class B
Stock as described in the Exchange Notice to the Managing Member, and the
Managing Member may, in its sole and absolute discretion, solely by means of
delivery of Call Election Notices and/or Revocation Notices in accordance with,
and subject to the terms of, this Section 3.7(g), elect to purchase directly and
acquire such Units and Class B Stock on the Exchange Date by paying to the
exchanging Member either (at the option of the Managing Member in its sole and
absolute discretion as specified in the then-applicable Call Election Notice)
(x) the Cash Amount for the shares of Class A Stock such exchanging Member would
otherwise receive pursuant to Section 3.7(a) or (y) that number of shares of
Class A Stock such exchanging Member would otherwise receive pursuant to
Section 3.7(a), whereupon the Managing Member shall, in the case of each of
clauses (x) and (y), acquire the Units and Class B Stock offered for exchange by
the exchanging Member and shall be treated for all purposes of this Agreement as
the owner of such Units and Class B Stock. Notwithstanding the foregoing, any
purchase by the Managing Member of Units and Class B Stock that would otherwise
be exchanged for shares of Class A Stock in connection with and sold in a Pubco
Offer shall be for the same amount and type of consideration that the Member
would have received in the Pubco Offer. In the event the Managing Member shall
exercise its right to purchase Units and Class B Stock in the manner described
in the first sentence of this Section 3.7(g), each of the exchanging Member, the
Company and the Managing Member, as the case may be, shall treat the transaction
between the Managing Member and the exchanging Member for federal income tax
purposes as a sale of the exchanging Member’s Units and Class B Stock to the
Managing Member. For purposes of this Section 3.7, “Cash Amount” means (A) only
if the Exchange Notice for the relevant exchange provides that the exchange is
to be contingent upon the consummation of a purchase by another Person (whether
in a tender or exchange offer or otherwise) of shares of the Class A Stock, the
amount and type of cash or other property (or combination of types of property)
to which the exchanging Member would be entitled to receive in such purchase; or
(B) otherwise, the amount of cash per share of Class A Stock equal to the Volume
Weighted Average Price of such share of Class A Stock on the date that the
Exchange Notice is delivered to the Company. The Managing Member may only pay
the Cash Amount from proceeds of offerings of a number of shares of Class A
Stock equal to the number of Units covered by such Exchange Notice or pro rata
distributions under Section 5.1(c).
               (ii) The Managing Member may at any time in its sole discretion
deliver written notice (a “Call Election Notice”) to each other Member setting
forth its election to exercise its call right as contemplated by this
Section 3.7(g). Subject

28



--------------------------------------------------------------------------------



 



to the remainder of this Section 3.7(g)(ii), a Call Election Notice will be
effective until such time as the Managing Member amends such Call Election
Notice with a superseding Call Election Notice or revokes such Call Election
Notice by delivery of a written notice of revocation delivered to each other
Member (a “Revocation Notice”). A Call Election Notice may be amended or revoked
by the Managing Member at any time; provided that any Exchange Notice delivered
by a Member will not, without such Member’s written consent, be affected by the
subsequent delivery of a Revocation Notice or by an Exchange Notice that is not
effective until after the Exchange Date. Following delivery of a Revocation
Notice, the Managing Member may deliver a new Call Election Notice pursuant to
this Section 3.7(g). The delivery or amendment of a Call Election Notice shall
not have the effect of causing the call right under this Section 3.7(g) to be
exercised with respect to Units exchangeable for shares proposed to be sold in
an underwritten offering, if the holders of such Units have notified the Company
prior to such delivery or amendment that they contemplate undertaking such an
underwritten offering (unless such holders otherwise agree in writing with the
Company). Any amendment of a Call Election Notice will not be effective until
thirty (30) Trading Days after its delivery to each Member (other than the
Managing Member). The call right under this Section 3.7(g) shall in all events
be exercised in each of the following cases either in full or not at all:
(A) with respect to all Units of a Member subject to any single Exchange Notice
(including as amended) or (B) with respect to all Units held by affiliated
Members subject to any Exchange Notice(s) (including as amended) with the same
Exchange Date.
               (iii) Each Call Election Notice shall specify:
          (1) whether the Managing Member elects to pay in the Cash Amount or in
shares of Class A Stock,
          (2) the date from which it shall be effective (which shall be no
earlier than thirty (30) Trading Days after delivery),
          (3) whether and to what extent the call right will be exercised with
respect to exchanges made contingent upon the consummation of a purchase by
another Person (in a tender or exchange offer, underwritten offering or
otherwise) of shares of the Class A Stock to be issued in the exchange or to
other contingent exchanges, and
          (4) at the option of the Managing Member, a limitation on the exercise
of the call to Exchange Notices covering a specified minimum or maximum number
of Units.
          (h) Notwithstanding any other provision of this Agreement, if a
Disposition Event is approved and consummated in accordance with applicable Law,
at the request of the Company (or following such Disposition Event, its
successor) or the Managing Member (or following such Disposition Event, its
successor), each of the H&F Continuing Members, the Management Members and the
eRx Members shall be required to exchange with the Company (subject to the
Managing Member’s rights described in Section 3.7(g), except that the Managing
Member shall not be entitled to elect to

29



--------------------------------------------------------------------------------



 



purchase Units and shares of Class B Stock for the Cash Amount under this
Section 3.7(h)), at any time and from time to time after, or simultaneously
with, the consummation of such Disposition Event, all of such Member’s Units and
shares of Class B Stock; provided that, in the event of a Disposition Event
intended to qualify as a reorganization within the meaning of Section 368(a) of
the Code or as a transfer described in Section 351(a) or Section 721 of the
Code, the H&F Continuing Members, the Management Members and the eRx Members
shall not be required to exchange their Units and shares of Class B Stock unless
either (i) the H&F Continuing Members collectively own less than 20% of the
Units and shares of Class B Stock held by them immediately prior to the IPO
(after giving effect to any unit or stock split, reverse unit or stock split,
unit or stock distribution or dividend or similar event) or (ii) as part of such
transaction, the holders (other than the Managing Member and its Subsidiaries)
of Units and shares of Class B Stock are permitted to exchange their Units and
such shares for securities in a transaction that is expected to permit such
exchange without current recognition of gain or loss (except to the extent that
property other than securities is received in such exchange), based on a
“should” or “will” level opinion from independent tax counsel of recognized
standing and expertise. For the avoidance of doubt in connection with a
Disposition Event, in no event shall the holders (other than the Managing Member
and its Subsidiaries) of Units and shares of Class B Stock be entitled to
receive aggregate consideration for each Unit and corresponding share of Class B
Stock that is greater than the consideration payable in respect of each share of
Class A Stock (it being understood that payments under or in respect of the Tax
Receivable Agreements shall not be considered part of any such consideration).
          (i) If the Class A Stock is listed on a securities exchange, the
Managing Member shall use its reasonable best efforts to cause all Class A Stock
issued upon an exchange of Units to be listed on the same securities exchange at
the time of such issuance.
          (j) No exchange pursuant to this Section 3.7 shall impair the right of
the exchanging Member to receive any distributions payable on the Units so
exchanged in respect of a record date that occurs prior to the Exchange Date for
such exchange. For the avoidance of doubt, no exchanging Member shall be
entitled to receive, in respect of a single record date, distributions or
dividends both on Units exchanged by such Member and on Pubco Common Stock
received by such Member in such exchange.
          Section 3.8 Tender Offers and Other Events with Respect to the
Managing Member. In the event that a tender offer, share exchange offer, issuer
bid, take-over bid, recapitalization or similar transaction with respect to
Class A Stock (a “Pubco Offer”) is proposed by the Managing Member or is
proposed to the Managing Member or its stockholders and approved by the board of
directors of the Managing Member or is otherwise effected or to be effected with
the consent or approval of the board of directors of the Managing Member, the
holders (other than the Managing Member and its Subsidiaries) of Units and
shares of Class B Stock shall be permitted to participate in such Pubco Offer by
delivery of a contingent Exchange Notice in accordance with the last sentence of
Section 3.7(c). In the case of a Pubco Offer proposed by the Managing Member,
the Managing Member will use its reasonable best

30



--------------------------------------------------------------------------------



 



efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit the holders (other
than the Managing Member and its Subsidiaries) of Units and shares of Class B
Stock to participate in such Pubco Offer to the same extent or on an
economically equivalent basis as the holders of shares of Class A Stock without
discrimination; provided that, without limiting the generality of this sentence,
the Managing Member will use its reasonable best efforts expeditiously and in
good faith to ensure that such holders of Units may participate in each such
Pubco Offer without being required to exchange Units and shares of Class B Stock
(or, if so required, to ensure that any such exchange shall be effective only
upon, and shall be conditional upon, the closing of such Pubco Offer and only to
the extent necessary to tender or deposit to the Pubco Offer in accordance with
the last sentence of Section 3.7(c), or, as applicable, to the extent necessary
to exchange the number of Units and shares being repurchased). Nothing in this
Section 3.8 shall affect the right of the Managing Member to purchase Units and
shares of Class B Stock, to the extent exercised under Section 3.7(g), upon the
closing of such Pubco Offer for the amount per share and type of cash or other
property as is paid for the Class A Stock in the Pubco Offer. For the avoidance
of doubt, in no event shall the holders (other than the Managing Member and its
Subsidiaries) of Units and shares of Class B Stock be entitled to receive in
such Pubco Offer aggregate consideration for each Unit and corresponding share
of Class B Stock that is greater than the consideration payable in respect of
each share of Class A Stock in connection with a Pubco Offer (it being
understood that payments under or in respect of the Tax Receivable Agreements
shall not be considered part of any such consideration).
ARTICLE IV
ALLOCATIONS OF PROFITS AND LOSSES
          Section 4.1 Profits and Losses. Except as otherwise provided in this
Agreement, Profits and Losses (and, to the extent necessary, individual items of
income, gain, loss, deduction or credit) of the Company shall be allocated among
the Members in a manner such that, after giving effect to the special
allocations set forth in Sections 4.2 and 4.3, the Capital Account balance of
each Member, immediately after making such allocation, is, as nearly as
possible, equal to (i) the distributions that would be made to such Member
pursuant to Section 10.3(b) if the Company were dissolved, its affairs wound up
and its assets sold for cash equal to their Gross Asset Value, all Company
Liabilities were satisfied (limited with respect to each nonrecourse Liability
to the Gross Asset Value of the assets securing such Liability), and the net
assets of the Company were distributed, in accordance with Section 10.3(b), to
the Members immediately after making such allocation, minus (ii) such Member’s
share of Company Minimum Gain and Member Minimum Gain, computed immediately
prior to the hypothetical sale of assets. For purposes of the allocations
determined in accordance with this Section 4.1, the amount of distributions
pursuant to Section 10.3(b) shall be computed by assuming that all of the
Unvested Units then outstanding are Vested Units and all Escrowed Units are
Non-Escrowed Units.
          Section 4.2 Section 754 Election. The Company shall ensure that it has
in effect at all times an election described in Section 754 of the Code. To the
extent an

31



--------------------------------------------------------------------------------



 



adjustment to the adjusted tax basis of any Company asset pursuant to Code
Section 734(b) or Code Section 743(b) is required pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of that adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset), and such gain or
loss shall be specially allocated to the Members in the manner consistent with
the manner in which their Capital Accounts are required to be adjusted pursuant
to that Treasury Regulation.
          Section 4.3 Regulatory and Curative Allocations; Other Allocations.
          (a) Company Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(f) of the Treasury Regulations, notwithstanding any other
provision of this Agreement, if there is a net decrease in Company Minimum Gain
during any Fiscal Year, each Member shall be specially allocated items of
Company income and gain for such Fiscal Year (and, if necessary, for subsequent
Fiscal Years) in an amount equal to the portion of that Member’s share of the
net decrease in Company Minimum Gain during such year that is allocable to the
disposition of any Company assets subject to one or more Nonrecourse Liabilities
of the Company. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulation Section 1.704-2(j)(2)(i). Any Member’s share of any net
decrease in Company Minimum Gain shall be determined in accordance with Treasury
Regulation Section 1.704-2(g). This section is intended to comply with the
minimum gain chargeback requirement in the Treasury Regulations and shall be
interpreted consistently therewith.
          (b) Member Minimum Gain Chargeback. Notwithstanding any other
provision of this Agreement except Section 4.3(a), if there is a net decrease in
Member Minimum Gain attributable to Member Nonrecourse Debt during any Fiscal
Year, each Member who has a share of the Member Minimum Gain attributable to
such Member Nonrecourse Debt shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to the portion of such Member’s share of the net decrease of Member
Minimum Gain. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulation Section 1.704-2(j)(2)(ii). Any Member’s share of the
net decrease in Member Minimum Gain shall be determined in accordance with
Treasury Regulation Section 1.704-2(i)(5). This section is intended to comply
with the partner recourse debt minimum gain chargeback requirements in the
Treasury Regulations and shall be interpreted consistently therewith.
          (c) Qualified Income Offset. In the event any Member unexpectedly
receives any adjustment, allocation or distribution described in Treasury
Regulation paragraph (4), (5) or (6) of Section 1.704-1(b)(2)(ii)(d), items of
income and gain shall be specially allocated to the Members in an amount and
manner sufficient to eliminate, to

32



--------------------------------------------------------------------------------



 



the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of that Member as quickly as possible.
          (d) Gross Income Allocation. If any Member has a deficit Capital
Account balance at the end of any Fiscal Year that is in excess of the sum of
(i) the amount that such Member is obligated to restore and (ii) the amount that
the Member is deemed to be obligated to restore pursuant to the penultimate
sentence of Treasury Regulation Sections 1.704-2(g)(1) and (i)(5), that Member
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section 4.3(d) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article IV have been made as if Sections 4.3(c) and 4.3(d)
were not in this Agreement.
          (e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be specially allocated to the Members pro rata in proportion to their
Units. The amount of Nonrecourse Deductions for a Fiscal Year shall equal the
excess, if any, of the net increase, if any, in the amount of Company Minimum
Gain during that Fiscal Year over the aggregate amount of any distributions
during that Fiscal Year of proceeds of a Nonrecourse Liability that are
allocable to an increase in Company Minimum Gain, determined in accordance with
the provisions of Treasury Regulation Section 1.704-2(d).
          (f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Member who bears
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i). The amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Fiscal Year equals the excess, if
any, of the net increase, if any, in the amount of Member Minimum Gain
attributable to such Member Nonrecourse Debt during that Fiscal Year over the
aggregate amount of any distributions during that Fiscal Year to the Member that
bears the economic risk of loss for such Member Nonrecourse Debt to the extent
such distributions are from the proceeds of such Member Nonrecourse Debt and are
allocable to an increase in Member Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Section 1.704-2(i)(1).
          (g) Curative Allocations. The allocations set forth in Sections 4.3(a)
through 4.3(f) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treasury Regulation Section 1.704-1(b) and 1.704-2.
Notwithstanding any other provision of this Article IV (other than the
Regulatory Allocations), the Regulatory Allocations (and anticipated future
Regulatory Allocations) shall be taken into account in allocating other items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocation of other items and the Regulatory
Allocations to each Member should be equal to the net amount that would have
been allocated to each such Member if the Regulatory Allocations had not
occurred. This Section 4.3(g) is intended to minimize to the extent possible and
to the

33



--------------------------------------------------------------------------------



 



extent necessary any economic distortions which may result from application of
the Regulatory Allocations and shall be interpreted in a manner consistent
therewith.
          Section 4.4 Allocations for Tax Purposes.
          (a) Tax Allocations. Except as otherwise provided in this Section 4.4,
each item of income, gain, loss and deduction of the Company for federal income
tax purposes shall be allocated among the Members in the same manner as such
item is allocated under Sections 4.1 through 4.3 hereof in accordance with the
provisions of Treasury Regulation Section 1.704-1(b)(2)(iv), and to the extent
consistent with such regulations, the other provisions of this Agreement.
          (b) Contributed Property. Items of income, gain, loss and deduction
with respect to any property contributed to the Company shall, solely for tax
purposes, be allocated among the Members in accordance with Code Section 704(c)
and the Treasury Regulations thereunder so as to take account of any variation
between the Adjusted Basis and the initial Gross Asset Value of such property.
Unless the Members otherwise agree, allocations pursuant to this Section 4.4(b)
shall use the “traditional method” as set forth in Treasury
Regulation Section 1.704-3(b).
          (c) Adjustments to Value of Property. In the event the Gross Asset
Value of any Company asset is adjusted pursuant to subsection (b) of the
definition of Gross Asset Value, subsequent allocations of income, gain, loss
and deduction with respect to that asset shall take into account any variation
between the Gross Asset Value of that asset before such adjustment and its Gross
Asset Value after such adjustment in the same manner as the variation between
Adjusted Basis and Gross Asset Value is taken into account under Section 4.4(a)
hereof with respect to contributed property, and such variation shall be
allocated in accordance with the principles of Treasury Regulation Section
1.704-1(b)(2)(iv)(f) and Section 4.4(b) hereof.
          (d) Recapture of Deductions and Credits. If any “recapture” of
deductions or credits previously claimed by the Company is required under the
Code upon the sale or other taxable disposition of any Company property, those
recaptured deductions or credits shall, to the extent possible, be allocated to
the Members in accordance with Treasury Regulation Section 1.1245-1(e).
          (e) Limited Application. Allocations pursuant to this Section 4.4 are
solely for purposes of federal, state and local taxes and shall not affect or in
any way be taken into account in computing any Member’s Capital Account or share
of Profits, Losses, other items or distributions pursuant to any provision of
this Agreement.
          (f) Allocation of Excess Nonrecourse Liabilities. All “excess
nonrecourse liabilities,” as such term is defined in Treasury
Regulation Section 1.752-3(a)(3), shall be allocated to the Members pro rata in
proportion to their Units.

34



--------------------------------------------------------------------------------



 



          Section 4.5 Other Allocation Rules.
          (a) The Members are aware of the income tax consequences of the
allocations made by this Article IV and the economic impact of the allocations
on the amounts receivable by them under this Agreement. The Members hereby agree
to be bound by the provisions of this Article IV in reporting their share of
Company income and loss for income tax purposes.
          (b) For purposes of determining the Profits, Losses, or any other
items allocable to any period, Profits, Losses, and any such other items shall
be determined on a daily, monthly or other basis, as determined by the Managing
Member using any permissible method under Code Section 706 and the Treasury
Regulations thereunder.
ARTICLE V
DISTRIBUTIONS
          Section 5.1 Amount and Time of Distributions.
          (a) Except as set forth in this Section 5.1 or Section 5.2 (including
the last sentence of Section 5.2(a)), and the restrictions set forth in any
class or series of Equity Securities created pursuant to Section 3.3, each
distribution shall be made to the Members only at such times as the Managing
Member shall reasonably determine and shall be made to the Members pro rata in
proportion to their respective Units.
          (b) Notwithstanding the provisions of Section 5.1(a), a Management
Member holding an Unvested Unit shall only be entitled to receive a distribution
in respect of such Unvested Unit in an amount equal to the Tax Distributions
with respect to such Unvested Unit in accordance with Section 5.2. The Company
shall maintain in a segregated account any other amounts that were otherwise
distributable to each Management Member in respect of each Unvested Unit that
were not distributed as a result of this Section 5.1(b). After the end of each
Fiscal Year, the Company shall distribute to each such Management Member an
amount equal to the excess of (i) the aggregate amount previously distributable
under Section 5.1(a) with respect to each Unvested Unit that shall have become a
Vested Unit as of the end of such Fiscal Year held by such Management Member
(determined without giving effect to the first sentence of this Section 5.1(b))
over (ii) the amounts previously distributed to such Management Member with
respect to such Unvested Unit.
          (c) Notwithstanding the provisions of Section 5.1(a), the Managing
Member, in its sole discretion, may authorize that (i) cash be paid to the
Managing Member (which payment shall be made without pro rata distributions to
the other Members) in exchange for the redemption, repurchase or other
acquisition of the Managing Member’s Units to the extent that such cash payment
is used to redeem, repurchase or otherwise acquire an equal number of shares of
Class A Stock in accordance with Section 3.1(f), and (ii) to the extent that the
Managing Member determines that expenses or other obligations of the Managing
Member are related to its role as the managing Member of the Company or the
business and affairs of the

35



--------------------------------------------------------------------------------



 



Managing Member that are conducted through the Company or any of the Company’s
direct or indirect Subsidiaries, cash distributions be made to the Managing
Member (which distributions shall be made without pro rata distributions to the
other Members) in amounts required for the Managing Member to pay (A) operating,
administrative and other similar costs incurred by the Managing Member,
including payments in respect of Indebtedness and preferred stock, to the extent
used or will be used by the Managing Member to pay expenses or other obligations
described in this clause (ii) (in either case only to the extent economically
equivalent Indebtedness or Equity Securities of the Company were not issued to
the Managing Member), payments representing interest with respect to payments
not made when due under the terms of the Tax Receivables Agreements and payments
pursuant to any legal, tax, accounting and other professional fees and expenses
(but, for the avoidance of doubt, excluding any tax liabilities of the Managing
Member), (B) any judgments, settlements, penalties, fines or other costs and
expenses in respect of any claims against, or any litigation or proceedings
involving, the Managing Member, (C) fees and expenses related to any securities
offering, investment or acquisition transaction (whether or not successful)
authorized by the board of directors of the Managing Member and (D) other fees
and expenses in connection with the maintenance of the existence of the Managing
Member (including any costs or expenses associated with being a public company
listed on a national securities exchange). For the avoidance of doubt,
distributions made under this Section 5.1(c) may not be used to pay or
facilitate dividends or distributions on the Pubco Common Stock.
          (d) Except as otherwise provided in this Agreement, any distributions
may be made in cash or in kind, or partly in cash and partly in kind, as
determined by the Managing Member. Upon any distribution in kind, the
distribution shall be treated as if the property were sold for its Gross Asset
Value, and the proceeds therefor distributed to the Members. The deemed gain or
loss on such disposition shall be included in the calculation of Profit and Loss
for the period in which the distribution occurred.
          Section 5.2 Tax Distributions.
          (a) With respect to each Fiscal Year, the Company shall make
distributions to each Member pro rata in accordance with their respective Annual
Target Tax Distributions. The “Annual Target Tax Distribution” of a Member shall
mean the product of (i) the excess of the Company’s total taxable income
allocable to the Member in respect of such Fiscal Year over taxable losses
allocated to the Member in prior Fiscal Years and, in the case of the Managing
Member, in the period commencing on the Original Effective Date and ending on
the Subsequent Effective Date, to the extent such losses have not previously
been taken into account to reduce taxable income pursuant to this provision
(ignoring partner level Section 743 adjustments except as described in
subparagraph (c) below), and (ii) the highest maximum combined marginal federal,
state and local income tax rates generally applicable to an individual resident
(or, if higher, a corporation resident) in New York City, New York may be
subject. Amounts distributed pursuant to this Section 5.2 shall be referred to
as “Tax Distributions.” Tax Distributions pursuant to this Section 5.2(a) shall
be estimated by the Tax Matters Member on a quarterly basis and, to the extent
feasible (as determined with the approval of the

36



--------------------------------------------------------------------------------



 



disinterested members of the board of directors of the Managing Member including
a majority of the Independent Directors (as defined in the Stockholders
Agreement) in the case of Tax Distributions to the eRx Members), shall be
distributed to the Members (together with a statement showing the calculation of
such Tax Distribution and an estimate of taxable income allocable to each Member
for such period) on a quarterly basis on the date that is five Business Days
prior to whichever of April 15th, June 15th, September 15th or December 15 falls
(or other dates for which corporations are required to make quarterly estimated
tax payments for U.S. federal income tax purposes) (a “Quarterly Tax
Distribution”) within the relevant quarter to facilitate the payment of
estimated taxes by the Members or their beneficial owners. Quarterly Tax
Distributions shall be based upon the estimated taxable income of the Company
for the Fiscal Year through the end of the month prior to the month in which
such Quarterly Tax Distribution is made (and shall (A) utilize the same
methodology for calculating the amount of such Quarterly Tax Distribution
described above for Annual Target Tax Distributions and (B) take into account
prior Tax Distributions made with respect to such Fiscal Year); provided, that
with respect to the final Quarterly Tax Distribution for a Fiscal Year, such
distribution shall be based upon taxable income of the Company for the full
Fiscal Year. A final accounting for Tax Distributions shall be made for each
taxable year after the Company’s actual taxable income has been determined and
(x) any shortfall in the amount of Tax Distributions the Members received for
such taxable year based on such final determination shall promptly be
distributed to such Members, and (y) any excess in the amount of Tax
Distributions the Members received for such taxable year shall be applied
against the subsequent Tax Distributions due to such Members. Tax Distributions
to a Member (other than Nonrefundable Tax Distributions) shall be offset against
and reduce subsequent distributions (other than Tax Distributions) to which a
Member would otherwise be entitled to receive pursuant to Section 5.1 and/or
Section 10.3 of this Agreement.
          (b) In the event of any audit adjustment by a taxing authority which
affects the calculation of the Annual Target Tax Distribution for any Fiscal
Year, or in the event the Company files an amended return which has such effect,
the Annual Target Tax Distribution with respect to such year shall be
recalculated by giving effect to such audit adjustment or changes reflected in
the amended return, as applicable (and by including therein an additional amount
that, when distributed to the Members pursuant to this sentence, will be
sufficient to cover any interest or penalties incurred by any of Member or
former Member in connection therewith), and the Members and former Members who
were Members during the relevant tax year shall be entitled to an additional
distribution or shall refund any overpayment required on the basis of such audit
recalculated Annual Target Tax Distribution amount.
          (c) Solely for purposes of computing Annual Target Tax Distributions,
the Company’s taxable income or loss shall be computed on the basis that the
common tax bases of the Company’s assets were adjusted on the Original Effective
Date in a manner that corresponds to (i) the Section 743 adjustments of the
Managing Member in respect of such assets as of the Original Effective Date,
divided by (ii) 52%, except to the extent otherwise agreed by the H&F Continuing
Members and the Managing Member.

37



--------------------------------------------------------------------------------



 



For purposes of this calculation, the deemed increases or decreases in the tax
bases of the Company’s assets described in the preceding sentence will be
treated in the same manner as the Section 743 adjustments of the Managing Member
with respect to such assets. For example, if the Managing Member received a
partner level amortizable basis adjustment to goodwill of $190 million in
respect of its Units on the Original Effective Date, the Company may be treated
for purposes of computing Annual Target Tax Distributions as having received a
hypothetical common basis adjustment to amortizable goodwill of $365 million
(190 divided by 0.52) on the Original Effective Date. For the avoidance of
doubt, the Section 743 adjustments of the H&F Continuing Members, the
Section 743 adjustment of HF Pubco Sub and the Section 743 adjustment of GA
Pubco Sub as a result of the transactions contemplated by the Purchase Agreement
shall not be taken into account for purposes of calculating Tax Distributions
under this Section 5.2(c).
          (d) In addition to the foregoing but subject to any restrictions set
forth in any Indebtedness of the Company, the Company shall make distributions
five Business Days prior to June 1st and December 1st of each Fiscal Year to the
Members pro rata in proportion to their respective Units such that the Managing
Member shall receive an amount pursuant to this Section 5.2(d) equal to any tax
that (i) is not determined on the basis of the Company’s taxable income but is
payable by the Managing Member due to the Managing Member’s ownership of Units
in the Company and (ii) accrues as of such June 1st or December 1st for the
current or any prior Fiscal Year but with respect to which no prior distribution
has been made pursuant to this Section 5.2(d). For the avoidance of doubt,
distributions made pursuant to this Section 5.2(d) shall be determined by
reference to certain tax liabilities of the Managing Member but shall be made to
all Members on a pro rata basis.
          Section 5.3 Distribution Upon Withdrawal. No withdrawing Member shall
be entitled to receive any distribution or the value of such Member’s Interest
in the Company as a result of withdrawal from the Company prior to the
liquidation of the Company, except as specifically provided in this Agreement.
ARTICLE VI
MANAGEMENT
          Section 6.1 The Managing Member; Fiduciary Duties.
          (a) Pubco shall be the sole managing Member of the Company. Except as
otherwise required by Law, (i) the managing Member shall have full and complete
charge of all affairs of the Company, (ii) the management and control of the
Company’s business activities and operations shall rest exclusively with the
managing Member, and the managing Member shall make all decisions regarding the
business, activities and operations of the Company (including the incurrence of
costs and expenses) in its sole discretion without the consent of any other
Member and (iii) the Members other than the managing Member (in their capacity
as such) shall not participate in the control, management, direction or
operation of the activities or affairs of the Company and shall have no power to
act for or bind the Company.

38



--------------------------------------------------------------------------------



 



          (b) In connection with the performance of its duties as the managing
Member of the Company, the managing Member acknowledges that it will owe to the
Members the same fiduciary duties as it would owe to the stockholders of a
Delaware corporation if it were a member of the board of directors of such a
corporation and the Members were stockholders of such corporation. The parties
acknowledge that the Managing Member will take action through its board of
directors, and that the members of the Managing Member’s board of directors will
owe comparable fiduciary duties to the stockholders of the Managing Member. The
Managing Member will use all commercially reasonable and appropriate efforts and
means, as determined in good faith by the Managing Member, to minimize any
conflict of interest between the Members, on the one hand, and the stockholders
of the Managing Member, on the other hand, and to effectuate any transaction
that involves or affects any of the Company, the Managing Member, the Members
and/or the stockholders of the Managing Member in a manner that does not
(i) disadvantage the Members or their interests relative to the stockholders of
the Managing Member or (ii) advantage the stockholders of the Managing Member
relative to the Members or (iii) treats the Members and the stockholders of the
Managing Member differently; provided, that in the event of a conflict between
the interests of the stockholders of the Managing Member and the interests of
the other Members, the other Members agree that the Managing Member shall
discharge its fiduciary duties to the other Members by acting in the best
interests of the Managing Member’s stockholders.
          Section 6.2 Officers.
          (a) The managing Member may appoint, employ or otherwise contract with
any Person for the transaction of the business of the Company or the performance
of services for or on behalf of the Company, and the managing Member may
delegate to any such Persons such authority to act on behalf of the Company as
the managing Member may from time to time deem appropriate.
          (b) The initial president and chief executive officer of the Company
(the “President and Chief Executive Officer”) will be George Lazenby, subject to
the terms of the employment agreement between EBS LLC and George Lazenby, dated
as of March 29, 2007 (as the same may be amended from time to time).
          (c) Except as otherwise set forth herein, the President and Chief
Executive Officer will be responsible for the general and active management of
the business of the Company and its Subsidiaries and will see that all orders of
the Managing Member are carried into effect. The President and Chief Executive
Officer will report to the managing Member and have the general powers and
duties of management usually vested in the office of president and chief
executive officer of a corporation organized under the DGCL, subject to the
terms of this Agreement, and will have such other powers and duties as may be
prescribed by the managing Member or this Agreement. The President and Chief
Executive Officer will have the power to execute bonds, mortgages and other
contracts requiring a seal, under the seal of the Company, except where required
or permitted by Law to be otherwise signed and executed, and except where the

39



--------------------------------------------------------------------------------



 



signing and execution thereof will be expressly delegated by the managing Member
to some other officer or agent of the Company.
          (d) Except as set forth herein, the managing Member may appoint
officers at any time, and the officers may include one or more vice presidents,
a secretary, one or more assistant secretaries, a chief financial officer, a
general counsel, a treasurer, one or more assistant treasurers, a chief
operating officer, an executive chairman, and any other officers that the
managing Member deems appropriate. Except as set forth herein, the officers will
serve at the pleasure of the managing Member, subject to all rights, if any, of
such officer under any contract of employment. Any individual may hold any
number of offices, and an officer may, but need not, be a Member of the Company.
The officers will exercise such powers and perform such duties as specified in
this Agreement or as determined from time to time by the managing Member.
          (e) Subject to this Agreement and to the rights, if any, of an officer
under a contract of employment, any officer may be removed, either with or
without cause, by the managing Member. Any officer may resign at any time by
giving written notice to the managing Member. Any resignation will take effect
at the date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.
          Section 6.3 Warranted Reliance by Officers on Others. In exercising
their authority and performing their duties under this Agreement, the officers
shall be entitled to rely on information, opinions, reports, or statements of
the following persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:
          (a) one or more employees or other agents of the Company or in
subordinates whom the officer reasonably believes to be reliable and competent
in the matters presented; and
          (b) any attorney, public accountant, or other person as to matters
which the officer reasonably believes to be within such person’s professional or
expert competence.
          Section 6.4 Indemnification of the Managing Member, Officers and the
Tax Matters Member.
          (a) Unless otherwise provided in Section 6.4(d), the Company, its
receiver or its trustee (in the case of its receiver or trustee, to the extent
of the assets of the Company) shall indemnify, save harmless, and pay all
judgments and claims against the managing Member, any of the officers or the Tax
Matters Member (each, an “Indemnified Person”) relating to any Liability or
damage incurred by reason of any act

40



--------------------------------------------------------------------------------



 



performed or omitted to be performed by any Indemnified Person (in such
capacity) in good faith relating to or in connection with the business or
affairs of the Company, including reasonable attorneys’ fees incurred by the
Indemnified Person in connection with the defense of any action based on any
such act or omission, which attorneys’ fees shall be paid as incurred. In the
event it is later determined that the Indemnified Person was not entitled to any
attorneys’ fees paid to it in accordance with this Section 6.4(a), such
Indemnified Person shall promptly reimburse the Company for such payments
together with interest on such amounts accruing from the date of advancement of
such payments until the date of repayment (calculated on the basis of a 360 day
year) at the Prime Rate as in effect from time to time.
          (b) Unless otherwise provided in Section 6.4(d), in the event of any
action by a Member against any Indemnified Person, including a Company
derivative suit, the Company shall indemnify, save harmless, and pay all
expenses of such Indemnified Person, including reasonable attorneys’ fees,
incurred in the defense of such action.
          (c) Unless otherwise provided in Section 6.4(d), the Company shall
indemnify, save harmless and pay all expenses, costs, or Liabilities of any
Indemnified Person, if for the benefit of the Company, at the direction of the
managing Member, and in accordance with this Agreement if said Indemnified
Person makes any deposit or makes any other similar payment or assumes any
obligation in connection with any business proposed to be acquired by the
Company and suffers any financial loss as the result of such action.
          (d) Notwithstanding the provisions of Sections 6.4(a), 6.4(b) and
6.4(c) above, (i) such Sections shall be enforced only to the maximum extent
permitted by Law and (ii) no Indemnified Person shall seek or be entitled to
indemnification for any fraud, intentional misconduct, gross negligence or
knowing violation of the Law made or committed by his, her or itself or any of
his, her or its Affiliates which was material to the cause of action or other
matter giving rise to a potential claim for indemnification.
          (e) An Indemnified Person shall be fully protected in relying in good
faith upon the records of the Company and upon such information, opinions,
reports or statements presented to the Company by any Person as to matters the
Indemnified Person reasonably believes are within such other Person’s
professional or expert competence, including information, opinions, reports or
statements as to the value and amount of the assets, Liabilities, Profits or
Losses or any other facts pertinent to the existence and amount of assets from
which distributions to Members might properly be paid.
          (f) The obligations of the Company set forth in this Section 6.4 are
expressly intended to create third party beneficiary rights of each of the
Indemnified Persons and shall survive any termination of this Agreement.
          Section 6.5 Maintenance of Insurance or Other Financial Arrangements.
In compliance with applicable Law, the Company (with the approval of the
managing Member) may purchase and maintain insurance or make other financial

41



--------------------------------------------------------------------------------



 



arrangements on behalf of any Person who is or was a Member, employee or agent
of the Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.
          Section 6.6 Resignation or Termination of Managing Member. Pubco shall
not, by any means, resign as, cease to be or be replaced as managing Member
except in compliance with this Section 6.6. No termination or replacement of
Pubco as managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of Pubco, its successor
(if applicable) and any new managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than Pubco (or following a Disposition Event, its
successor) as managing Member shall be effective unless Pubco (or its successor,
as applicable) and the new managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against Pubco (or its successor, as applicable) and the new managing Member (as
applicable), to cause (a) Pubco to comply with all Pubco’s obligations under
this Agreement (including its obligations under Section 3.7) other than those
that must necessarily be taken in its capacity as managing Member and (b) the
new managing Member to comply with all the managing Member’s obligations under
this Agreement.
          Section 6.7 No Inconsistent Obligations. Managing Member represents
that it does not have any contracts, other agreements, duties or obligations
that are inconsistent with its duties and obligations (whether or not in its
capacity as Managing Member) under this Agreement and covenants that, except as
permitted by Section 6.1, it will not enter into any contracts or other
agreements or undertake or acquire any other duties or obligations that are
inconsistent with such duties and obligations.
          Section 6.8 Reclassification Events of Pubco. If a Reclassification
Event occurs, the Managing Member or its successor, as the case may be, shall,
as and to the extent necessary, amend this Agreement in compliance with
Section 11.1, and enter into any necessary supplementary or additional
agreements, to ensure that, following the effective date of the Reclassification
Event: (i) the exchange rights of holders of Units set forth in Section 3.7
provide that each Unit and share of Class B Stock is exchangeable for the same
amount and same type of property, securities or cash (or combination thereof)
that one share of Class A Stock becomes exchangeable for or converted into as a
result of the Reclassification Event and (ii) Pubco or the successor to Pubco,
as applicable, is obligated to deliver such property, securities or cash upon
such exchange. Pubco shall not consummate or agree to consummate any
Reclassification Event unless the successor Person, if any, becomes obligated to
comply with the obligations of Pubco (in whatever capacity) under this
Agreement. For the avoidance of doubt, the provisions of this Section 6.8 shall
not affect the right of the Company or the Managing Member to require an
exchange pursuant to Section 3.7(h) upon the consummation of a Disposition
Event.

42



--------------------------------------------------------------------------------



 



          Section 6.9 Managing Member Dividends and Distributions. Except as
otherwise determined by the Managing Member with the consent of the H&F
Continuing Members, the Managing Member shall not make any dividend or other
distribution on any shares of Class A Stock (other than a dividend payable
entirely in shares of capital stock of the Managing Member that is made in
accordance with Section 3.1(g)) except solely with the proceeds of distributions
received by the Managing Member in respect of Units pursuant to Section 5.1(a)
(which, for the avoidance of doubt, does not include Tax Distributions) that
were paid pro rata to all holders of Units.
ARTICLE VII
ROLE OF MEMBERS
          Section 7.1 Rights or Powers.
          (a) Other than the Managing Member, the Members, acting in their
capacity as Members, shall not have any right or power to take part in the
management or control of the Company or its business and affairs or to act for
or bind the Company in any way. Notwithstanding the foregoing, the Members have
all the rights and powers specifically set forth in this Agreement and, to the
extent not inconsistent with this Agreement, in the Act. A Member, any Affiliate
thereof or an employee, stockholder, agent, director or officer of a Member or
any Affiliate thereof, may also be an employee or be retained as an agent of the
Company. The existence of these relationships and acting in such capacities will
not result in the Member (other than the Managing Member) being deemed to be
participating in the control of the business of the Company or otherwise affect
the limited liability of the Member. Except as specifically provided herein, a
Member (other than the Managing Member) shall not, in its capacity as a Member,
take part in the operation, management or control of the Company’s business,
transact any business in the Company’s name or have the power to sign documents
for or otherwise bind the Company.
          (b) The Company shall, from time to time, as and when required, cause
EBS LLC and each of the Company’s other Subsidiaries to make distributions upon
their respective equity interests in aggregate amounts necessary to allow the
Company to make Tax Distributions to the Members as provided in Section 5.2(a).
          Section 7.2 Voting.
          (a) Meetings of the Members may be called upon the written request of
Members holding at least 5% of the outstanding Units. Such request shall state
the location of the meeting and the nature of the business to be transacted at
the meeting. Written notice of any such meeting shall be given to all Members
not less than two Business Days nor more than 30 days prior to the date of such
meeting. Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting; provided, that the eRx
Members shall not be entitled to any vote at such meeting with respect to eRx
Units. Whenever the vote or consent of Members is permitted or required under
this Agreement, such vote or consent may be given at a meeting of the Members or
may be given in accordance with the procedure

43



--------------------------------------------------------------------------------



 



prescribed in this Section 7.2. Except as otherwise expressly provided in this
Agreement, the affirmative vote of the Members holding a majority of the
outstanding Units, excluding eRx Units held by eRx Members, shall constitute the
act of the Members.
          (b) Each Member may authorize any Person or Persons to act for it by
proxy on all matters in which such Member is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by such Member or its attorney-in-fact. No proxy shall be
valid after the expiration of 11 months from the date thereof unless otherwise
provided in the proxy. Every proxy shall be revocable at the pleasure of the
Member executing it.
          (c) Each meeting of Members shall be conducted by an officer
designated by the Managing Member or such other individual person as the
Managing Member deems appropriate.
          (d) Any action required or permitted to be taken by the Members may be
taken without a meeting if the requisite Members whose approval is necessary
consent thereto in writing.
          Section 7.3 Various Capacities. The Members acknowledge and agree that
the Members or their Affiliates will from time to time act in various
capacities, including as a Member and as the Tax Matters Member.
ARTICLE VIII
TRANSFERS OF INTERESTS
          Section 8.1 Restrictions on Transfer.
          (a) Except as provided in Section 3.7 and Section 8.1(c) and except
for the Transfers (i) by an H&F Continuing Member to an H&F Permitted
Transferee, (ii) by a Management Member to a Management Permitted Transferee,
provided, that any and all such Transfers shall not at any time result in
greater than sixteen (16) Management Members (including Management Permitted
Transferees) as parties to this Agreement or (iii) by an eRx Member of
Non-Escrowed Units to an eRx Permitted Transferee, provided, that any and all
such Transfers shall not at any time result in greater than eight (8) eRx
Members (including eRx Permitted Transferees) as parties to this Agreement, no
Member shall, nor shall its direct and indirect equity holders, Transfer all or
any portion of its Interest, directly or indirectly, without the prior written
consent of the Managing Member. If, notwithstanding the provisions of this
Section 8.1(a), all or any portion of a Member’s Interests are Transferred in
violation of this Section 8.1(a), involuntarily, by operation of law or
otherwise, then without limiting any other rights and remedies available to the
other parties under this Agreement or otherwise, the Transferee of such Interest
(or portion thereof) shall not be admitted to the Company as a Member or be
entitled to any rights as a Member hereunder, and the Transferor will continue
to be bound by all obligations hereunder, unless the Managing Member consents in
writing to such admission, which consent shall be granted or withheld in the
Managing Member’s sole discretion. Any attempted or purported Transfer of all or
a portion of a Member’s

44



--------------------------------------------------------------------------------



 



Interests in violation of this Section 8.1(a) shall be null and void and of no
force or effect whatsoever. In the event a Transfer of any Interests (other than
a Transfer of Interests pursuant to Section 3.7) causes a termination of the
Company for tax purposes under Section 708 of the Code, the transferring Member
shall indemnify and hold harmless the other Members with respect to the net
amount of any incremental tax costs resulting from such termination. For the
avoidance of doubt, the restrictions on Transfer contained in this Article VIII
shall not apply to the Transfer of any capital stock of the Managing Member;
provided that no shares of Class B Stock may be Transferred unless a
corresponding number of Units are Transferred therewith in accordance with this
Agreement.
          (b) In addition to any other restrictions on Transfer herein
contained, including the provisions of this Article VIII, in no event may any
Transfer or assignment of Interests by any Member be made (i) to any Person who
lacks the legal right, power or capacity to own Interests; (ii) if in the
opinion of legal counsel or a qualified tax advisor to the Company such Transfer
presents a material risk that such Transfer would cause a termination of the
Company for federal or state income tax purposes; (iii) if in the opinion of
legal counsel or a qualified tax advisor to the Company such Transfer presents a
material risk that such Transfer would cause the Company to cease to be
classified as a partnership or to be classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code for federal
income tax purposes; (iv) if such Transfer would cause the Company to become,
with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e)(2) of the Code); (v) if such Transfer
would, in the opinion of counsel to the Company, cause any portion of the assets
of the Company to constitute assets of any employee benefit plan pursuant to the
Plan Asset Regulation or otherwise cause the Company to be subject to regulation
under ERISA; (vi) if such Transfer requires the registration of such Interests
pursuant to any applicable federal or state securities Laws; or (viii) if such
Transfer subjects the Company to regulation under the Investment Company Act or
the Investment Advisors Act of 1940, each as amended (or any succeeding law).
          (c) Notwithstanding the provisions of Section 8.1(a), (i) each of the
H&F Continuing Members may exchange all or a portion of the Units owned by such
Member in accordance with Section 3.7 of this Agreement or, if the Managing
Member and the exchanging Member shall mutually agree, Transfer such Units,
together with a corresponding number of shares of Class B Stock, to the Managing
Member for other consideration at any time following the consummation of the
IPO, (ii) each of the eRx Members may exchange all or a portion of the Units
owned by such eRx Member in accordance with Section 3.7 of this Agreement or, if
the Managing Member and the exchanging eRx Member shall mutually agree, Transfer
such Units, together with a corresponding number of shares of Class B Stock, to
the Managing Member for other consideration at any time following the
consummation of the IPO, and (iii) each of the Management Members may exchange
all or a portion of the Vested Units owned by such Management Member in
accordance with Section 3.7 of this Agreement or, if the Managing Member and the
exchanging Management Member shall mutually agree,

45



--------------------------------------------------------------------------------



 



Transfer such Units, together with a corresponding number of shares of Class B
Stock, to the Managing Member for other consideration at any time following the
consummation of the IPO.
          Section 8.2 Notice of Transfer. Other than in connection with
Transfers made pursuant to Section 3.7, each Member shall, after complying with
the provisions of this Agreement, but in any event no later than three Business
Days following any Transfer of Interests, give written notice to the Company of
such Transfer. Each such notice shall describe the manner and circumstances of
the Transfer.
          Section 8.3 Transferee Members. A Transferee of Interests pursuant to
this Article VIII shall have the right to become a Member only if (i) the
requirements of this Article VIII are met, (ii) such Transferee executes an
instrument reasonably satisfactory to the Managing Member agreeing to be bound
by the terms and provisions of this Agreement and assuming all of the
Transferor’s then existing and future Liabilities arising under or relating to
this Agreement, (iii) such Transferee represents that the Transfer was made in
accordance with all applicable securities Laws, (iv) the Transferor or
Transferee shall have reimbursed the Company for all reasonable expenses
(including attorneys’ fees and expenses) of any Transfer or proposed Transfer of
a Member’s Interest, whether or not consummated and (v) if such Transferee or
his or her spouse is a resident of a community property jurisdiction, then such
Transferee’s spouse shall also execute an instrument reasonably satisfactory to
the Managing Member agreeing to be bound by the terms and provisions of this
Agreement to the extent of his or her community property or quasi-community
property interest, if any, in such Member’s Interest. Unless agreed to in
writing by the Managing Member, the admission of a Member shall not result in
the release of the Transferor from any Liability that the Transferor may have to
each remaining Member or to the Company under this Agreement or any other
Contract between the Managing Member, the Company or any of its Subsidiaries, on
the one hand, and such Transferor or any of its Affiliates, on the other hand.
Written notice of the admission of a Member shall be sent promptly by the
Company to each remaining Member. Notwithstanding anything to the contrary in
this Section 8.3, and except as otherwise provided in this Agreement, following
a Transfer by (a) one or more H&F Continuing Members (or a transferee of the
type described in this clause (a)) to an HF Permitted Transferee of all or
substantially all of their Interests, (b) one or more eRx Members (or a
transferee of the type included in this clause (b)) to an eRx Permitted
Transferee of all or substantially all of their Interests, or (c) one or more
Management Members (or a transferee of the type described in this clause (c)) to
a Management Permitted Transferee of all or substantially all of their
Interests, such transferee shall succeed to all of the rights of such H&F
Continuing Members, eRx Members or Management Member, as applicable, under this
Agreement.
          Section 8.4 Legend. Each certificate representing a Unit, if any, will
be stamped or otherwise imprinted with a legend in substantially the following
form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

46



--------------------------------------------------------------------------------



 



THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.
THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF EBS MASTER LLC DATED AS OF AUGUST 17, 2009, AMONG THE MEMBERS LISTED THEREIN,
AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO
TRANSFER OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS
HAVE BEEN FULFILLED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE ISSUER OF SUCH SECURITIES.”
ARTICLE IX
ACCOUNTING
          Section 9.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.
          Section 9.2 VCOC Rights
          (a) With respect to each H&F Continuing Member and, at the request of
an H&F Continuing Member, each Affiliate thereof that indirectly has an interest
in the Company and that acknowledges and agrees to be bound by Section 11.6, in
each case that is intended to qualify as a “venture capital operating company”
as defined in the Plan Asset Regulations (each, a “VCOC Equityholder”), for so
long as the VCOC Equityholder, directly or through one or more conduit
Subsidiaries, continues to hold any Equity Securities of the Company (or any
securities into which such Equity Securities may be converted or exchanged), in
each case without limitation or prejudice of any of the rights provided to any
of the H&F Continuing Members hereunder, the Company shall, with respect to each
such VCOC Equityholder:
               (i) Provide such VCOC Equityholder or its designated
representative with the following:

  (A)   the right to visit and inspect any of the offices and properties of the
Company and its Subsidiaries and inspect and copy the books and records of the

47



--------------------------------------------------------------------------------



 



      Company and its Subsidiaries, at such times as the VCOC Equityholder shall
reasonably request;     (B)   as soon as available and in any event within
60 days after the end of each of the first three quarters of each fiscal year of
the Company, consolidated balance sheets of the Company and its Subsidiaries as
of the end of such period, and consolidated statements of income and cash flows
of the Company and its Subsidiaries for the period then ended prepared in
conformity with GAAP applied on a consistent basis, except as otherwise noted
therein, and subject to the absence of footnotes and to year end adjustments;  
  (C)   as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with GAAP applied on a consistent basis, except as
otherwise noted therein, together with an auditor’s report thereon of a firm of
established national reputation;     (D)   to the extent the Company or any of
its Subsidiaries is required by law or pursuant to the terms of any outstanding
Indebtedness of the Company or such Subsidiary to prepare such reports, any
annual reports, quarterly reports and other periodic reports pursuant to
Section 13 or 15(d) of the Exchange Act, actually prepared by the Company or
such Subsidiary as soon as available; and     (E)   subject to Section
9.2(a)(iii) below, copies of all materials provided to the Managing Member at
substantially the same time as provided to the Managing Member and, if
requested, copies of the materials provided to the board of directors (or
equivalent governing body) of any Subsidiary of the Company; provided that the
Company or such Subsidiary shall be entitled to exclude portions of such
materials to the extent providing such portions

48



--------------------------------------------------------------------------------



 



      would be reasonably likely to result in the waiver of attorney-client
privilege.

               (ii) Make the Managing Member and appropriate officers of the
Company and its Subsidiaries available periodically and at such times as
reasonably requested by such VCOC Equityholder for consultation with such VCOC
Equityholder or its designated representative with respect to matters relating
to the business and affairs of the Company and its Subsidiaries, including
significant changes in management personnel and compensation of employees,
introduction of new products or new lines of business, important acquisitions or
dispositions of plants and equipment, significant research and development
programs, the purchasing or selling of important trademarks, licenses or
concessions or the proposed commencement or compromise of significant
litigation;
               (iii) To the extent consistent with applicable Law (and with
respect to events which require public disclosure, only following the Company’s
public disclosure thereof through applicable securities law filings or
otherwise), inform the VCOC Equityholder or its designated representative in
advance with respect to any significant Company actions, including extraordinary
dividends, mergers, acquisitions or dispositions of assets, issuances of
significant amounts of debt or equity and material amendments to the
organizational documents of the Company, and provide the VCOC Equityholder or
its designated representative with the right to consult with the Company with
respect to such actions;
               (iv) Give such VCOC Equityholder the right to designate one
non-voting board observer who will be entitled to attend all meetings of the
board of directors of Managing Member and participate in all deliberations of
the board of directors of Managing Member, provided that such observer shall
have no voting rights with respect to actions taken or elected not to be taken
by the board of directors of Managing Member, and provided, further, that such
observer shall acknowledge and agree to be bound by Section 11.6 and the Company
shall be entitled to exclude such observer from such portions of such a board
meeting to the extent such observer’s presence would be reasonably likely to
result in the waiver of attorney-client privilege; and
               (v) Provide such VCOC Equityholder or its designated
representative with such other rights of consultation which such VCOC
Equityholder’s counsel may determine to be reasonably necessary under applicable
legal authorities promulgated after the date hereof to qualify its investment in
the Company as a “venture capital investment” for purposes of the Plan Assets
Regulation.
          The Company agrees to consider, in good faith, the recommendations of
each VCOC Equityholder or its designated representative in connection with the
matters on which it is consulted as described above, recognizing that the
ultimate discretion with respect to all such matters shall be retained by the
Company. The obligations of the Company set forth in this Section 9.2 are
expressly intended to create third party beneficiary rights of each VCOC
Equityholder.

49



--------------------------------------------------------------------------------



 



          (b) In the event that the Company ceases to qualify as an “operating
company” (within the meaning of the first sentence of 29 C.F.R. §
2510.3-101(c)(1) of the Plan Asset Regulations), then the Company and each party
hereto will cooperate in good faith to take all reasonable action necessary to
provide that the investment (or at least 51% of the investment valued at cost)
of each VCOC Equityholder shall continue to qualify as a “venture capital
investment” (as defined in 29 C.F.R. § 2510.3-101(d) of the Plan Asset
Regulations).
          Section 9.3 Fiscal Year. Subject to Section 706 of the Code, the
Fiscal Year of the Company shall be the 12-month period commencing on the first
day of January and ending on the 31st day of December until changed by the
Managing Member.
          Section 9.4 Tax Returns; Information. The Tax Matters Member shall
arrange for the preparation and timely filing of all income and other tax and
informational returns of the Company. As soon as practicable (but in no event
more than 55 days) after the end of each Fiscal Year, the Tax Matters Member
shall prepare and submit to the Managing Member for its review and approval the
Company’s tax returns for such Fiscal Year. The Tax Matters Member shall furnish
to each Member a copy of each approved return and statement, together with any
schedules or other information which each Member may require in connection with
such Member’s own tax affairs as soon as practicable (but in no event more than
60 days after the end of each Fiscal Year).
          Section 9.5 Tax Matters Member. The Managing Member is specially
authorized and appointed to act as the “Tax Matters Member” under the Code and
in any similar capacity under state or local Law. The Tax Matters Member may
retain, at the Company’s expense, such outside counsel, accountants and other
professional consultants as it may reasonably deem necessary in the course of
fulfilling its obligations as Tax Matters Member.
          Section 9.6 Withholding Tax Payments and Obligations. If withholding
taxes are paid or required to be paid in respect of payments made to or by the
Company, such payments or obligations shall be treated as follows:
          (a) If the Company receives proceeds in respect of which a tax has
been withheld, the Company shall be treated as having received cash in an amount
equal to the amount of such withheld tax, and, for all purposes of this
Agreement but subject to Section 9.6(d), each Member shall be treated as having
received a distribution pursuant to Section 5.1 equal to the portion of the
withholding tax allocable to such Member, as determined by the Managing Member
in its discretion.
          (b) The Company is authorized to withhold from any payment made to, or
any distributive share of, a Member any taxes required by Law to be withheld.
          (c) Neither the Company nor the Managing Member shall be liable for
any excess taxes withheld in respect of any Member, and, in the event of

50



--------------------------------------------------------------------------------



 



overwithholding, a Member’s sole recourse shall be to apply for a refund from
the appropriate Governmental Entity.
          (d) Any taxes withheld pursuant to Sections 9.6(a) or 9.6(b) shall be
treated as if distributed to the relevant Member to the extent an amount equal
to such withheld taxes would then be distributable to such Member, and, to the
extent in excess of such distributable amounts, as a demand loan payable by the
Member to the Company with interest at the Prime Rate in effect from time to
time, compounded annually. The Managing Member may, in its discretion, either
demand payment of the principal and accrued interest on such demand loan at any
time, and enforce payment thereof by legal process, or may withhold from one or
more distributions to a Member amounts sufficient to satisfy such Member’s
obligations under any such demand loan.
          (e) If the Company is required by Law to make any payment to a
Governmental Entity that is specifically attributable to a Member or a Member’s
status as such (including federal withholding taxes, state personal property
taxes, and state unincorporated business taxes), then such Member shall
indemnify and contribute to the Company in full for the entire amount of taxes
paid (plus interest, penalties and related expenses if the failure of the
Company to make such payment is due to the fault of the Member) (which payment
shall not be deemed a Capital Contribution for purposes of this Agreement). The
Managing Member may offset distributions to which a Person is otherwise entitled
under this Agreement against such Person’s obligation to indemnify the Company
under this Section 9.6.
          (f) If the Company, the Managing Member or any of their respective
Affiliates, or any of their respective shareholders, partners, members,
officers, directors, employees, managers and, as determined by the Managing
Member in its discretion, consultants or agents, becomes liable as a result of a
failure to withhold and remit taxes in respect of any Member, then such Member
shall provide evidence satisfactory to the Managing Member that it has paid the
taxes to which the failure to withhold relates and, to the fullest extent
permitted by Law, indemnify and hold harmless the Company, the Managing Member
or any of their respective Affiliates, or any of their respective shareholders,
partners, members, officers, directors, employees, managers and, as determined
by the Managing Member in its discretion, consultants or agents, as the case may
be, in respect of all taxes, including interest and penalties, and any expenses
incurred in any examination, determination, resolution and payment of such
liability if the liability for failure to withhold and remit taxes was due to
the fault of the Member. The provisions contained in this Section 9.6(f) shall
survive the termination of the Company, the termination of this Agreement and
the Transfer of any Interest.
          (g) In the event that the Company receives a refund of taxes
previously withheld by a third party from one or more payments to the Company,
the economic benefit of such refund shall be apportioned among the Members in a
manner reasonably determined by the Managing Member to offset the prior
operation of this Section 9.6 in respect of such withheld taxes.

51



--------------------------------------------------------------------------------



 



ARTICLE X
DISSOLUTION AND TERMINATION
          Section 10.1 Liquidating Events. The Company shall dissolve and
commence winding up and liquidating upon the first to occur of the following
(“Liquidating Events”):
          (a) The sale of all or substantially all of the assets of the Company;
and
          (b) The unanimous written agreement of the Managing Member and the H&F
Continuing Members to dissolve, wind up, and liquidate the Company.
          The Members hereby agree that the Company shall not dissolve prior to
the occurrence of a Liquidating Event and that no Member shall seek a
dissolution of the Company, under Section 18-802 of the Act or otherwise, other
than based on the matters set forth in subsections (a) and (b) above. If it is
determined by a court of competent jurisdiction that the Company has dissolved
prior to the occurrence of a Liquidating Event, the Members hereby agree to
continue the business of the Company without a winding up or liquidation.
          Section 10.2 Bankruptcy. For purposes of this Agreement, the
“bankruptcy” of a Member shall mean the occurrence of any of the following:
(a) any Governmental Entity shall take possession of any substantial part of the
property of that Member or shall assume control over the affairs or operations
thereof, or a receiver or trustee shall be appointed, or a writ, order,
attachment or garnishment shall be issued with respect to any substantial part
thereof, and such possession, assumption of control, appointment, writ or order
shall continue for a period of 90 consecutive days; or (b) a Member shall admit
in writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.
          Section 10.3 Procedure.
          (a) In the event of the dissolution of the Company for any reason, the
Members shall commence to wind up the affairs of the Company and to liquidate
the Company’s investments; provided that if a Member is in bankruptcy or
dissolved, another

52



--------------------------------------------------------------------------------



 



Member, who shall be the Managing Member (“Winding-Up Member”) shall commence to
wind up the affairs of the Company and, subject to Section 10.4(a), such
Winding-Up Member shall have full right and unlimited discretion to determine in
good faith the time, manner and terms of any sale or sales of the Property or
other assets pursuant to such liquidation, having due regard to the activity and
condition of the relevant market and general financial and economic conditions.
The Members shall continue to share profits, losses and distributions during the
period of liquidation in the same manner and proportion as though the Company
had not dissolved. The Company shall engage in no further business except as may
be necessary, in the reasonable discretion of the Managing Member or the
Winding-Up Member, as applicable, to preserve the value of the Company’s assets
during the period of dissolution and liquidation.
          (b) Following the payment of all expenses of liquidation and the
allocation of all Profits and Losses as provided in Article IV, the proceeds of
the liquidation and any other funds of the Company shall be distributed in the
following order of priority:
               (i) First, to the payment and discharge of all of the Company’s
debts and Liabilities to creditors (whether third parties or Members), in the
order of priority as provided by Law, except any obligations to the Members in
respect of their Capital Accounts;
               (ii) Second, to set up such cash reserves which the Managing
Member reasonably deems necessary for contingent or unforeseen Liabilities or
future payments described in Section 10.3(b)(i) (which reserves when they become
unnecessary shall be distributed in accordance with the provisions of subsection
(iv), below); and
               (iii) Third, subject to Section 5.2(b), the balance to the
Members, pro rata in proportion to their respective Units other than Unvested
Units; provided, that with respect to any Vested Unit that shall have become a
Vested Unit during the Fiscal Year of such liquidation, the Management Members
shall also be entitled to receive the amount otherwise distributable with
respect to such Vested Unit in accordance with the last sentence of
Section 5.1(b).
          (c) Except as provided in Section 10.4(a), no Member shall have any
right to demand or receive property other than cash upon dissolution and
termination of the Company.
          (d) Upon the completion of the liquidation of the Company and the
distribution of all Company funds, the Company shall terminate and the Managing
Member or the Winding-Up Member, as the case may be, shall have the authority to
execute and record a certificate of cancellation of the Company, as well as any
and all other documents required to effectuate the dissolution and termination
of the Company.

53



--------------------------------------------------------------------------------



 



          Section 10.4 Rights of Members.
          (a) Each Member irrevocably waives any right that it may have to
maintain an action for partition with respect to the property of the Company.
          (b) Except as otherwise provided in this Agreement, (i) each Member
shall look solely to the assets of the Company for the return of its Capital
Contributions, and (ii) no Member shall have priority over any other Member as
to the return of its Capital Contributions, distributions or allocations (it
being understood that distributions in respect of the Unvested Units shall only
be made in accordance with Section 5.1(b)).
          Section 10.5 Notices of Dissolution. In the event a Liquidating Event
occurs or an event occurs that would, but for provisions of Section 10.1 hereof,
result in a dissolution of the Company, the Company shall, within 30 days
thereafter, (a) provide written notice thereof to each of the Members and to all
other parties with whom the Company regularly conducts business (as determined
in the discretion of the Managing Member), and (b) comply, in a timely manner,
with all filing and notice requirements under the Act or any other applicable
Law.
          Section 10.6 Reasonable Time for Winding Up. A reasonable time shall
be allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets in order to minimize any losses that might
otherwise result from such winding up.
          Section 10.7 No Deficit Restoration. No Member shall be personally
liable for a deficit Capital Account balance of that Member, it being expressly
understood that the distribution of liquidation proceeds shall be made solely
from existing Company assets.
ARTICLE XI
GENERAL
          Section 11.1 Amendments; Waivers.
          (a) The terms and provisions of this Agreement may be waived, modified
or amended (including by means of merger, consolidation or other business
combination to which the Company is a party, it being understood that any such
merger, consolidation or other business combination that constitutes a
Disposition Event in which each of the H&F Continuing Members, the Management
Members and the eRx Members are required to exchange all of such Member’s Units
and shares of Class B Stock pursuant to Section 3.7(h) and receive consideration
in such Disposition Event in accordance with the terms of this Agreement as in
effect prior to such Disposition Event shall not be deemed an amendment hereof
as long as such exchange provisions in Section 3.7(h) are not modified) only
with the approval of the Managing Member; provided, however, that no amendment
to this Agreement may:

54



--------------------------------------------------------------------------------



 



               (i) modify the limited liability of any Member, or increase the
liabilities or obligations of any Member, in each case, without the consent of
each such affected Member; or
               (ii) materially alter or change any rights, preferences or
privileges of any Interests in a manner that is different or prejudicial
relative to any other Interests, without the approval of a majority in interest
of the Members holding the Interests affected in such a different or prejudicial
manner.
          (b) Notwithstanding the foregoing subsection (a), (i) the Managing
Member, acting alone, may amend this Agreement, including Exhibit A, to reflect
the admission of new Members, Transfers of Interests, the issuance of additional
Units or Equity Securities, each as provided by the terms of this Agreement,
and, subject to Section 11.1(a), subdivisions or combinations of Units made in
compliance with Section 3.1(g), (ii) any amendment that adversely affects the
Interests of the H&F Continuing Members relative to any other Members will
require the consent of a majority in interest of the H&F Continuing Members,
(iii) any amendment that adversely affects the Management Members relative to
the other Members will require the consent of a majority in interest of the
Management Members, (iv) in no event shall any waiver, modification or amendment
of this Agreement (including any waiver, modification or amendment of this
Agreement effected as a result of any merger or consolidation of the Company
with or into any other Person) require the consent of the eRx Members unless (in
which case only the consent of the eRx Members holding a majority of the eRx
Units is required) such waiver, modification or amendment (individually or when
aggregated with all such waivers, modifications and amendments) alters or
changes (A) any economic rights, preferences or privileges of the eRx Units, in
each case, in a manner that is materially adverse relative to other Units, or
(B) Section 6.1(b), Section 11.1(a)(i) or this clause (iv) of this
Section 11.1(b) hereof in a manner that is adverse to the eRx Members and
(v) notwithstanding the foregoing subsection (a) or any of the foregoing in this
subsection (b), the Managing Member and a majority in interest of the H&F
Continuing Members, acting alone, may amend this Agreement pursuant to
Section 2.3 of the Reorganization Agreement.
          (c) No waiver of any provision or default under, nor consent to any
exception to, the terms of this Agreement or any agreement contemplated hereby
shall be effective unless in writing and signed by the party to be bound and
then only to the specific purpose, extent and instance so provided.
          Section 11.2 Further Assurances. Each party agrees that it will from
time to time, upon the reasonable request of another party, execute such
documents and instruments and take such further action as may be required to
accomplish the purposes of this Agreement.
          Section 11.3 Successors and Assigns. All of the terms and provisions
of this Agreement shall be binding upon the parties and their respective
successors and assigns, but shall inure to the benefit of and be enforceable by
the successors and assigns of any Member only to the extent that they are
permitted successors and assigns pursuant

55



--------------------------------------------------------------------------------



 



to the terms hereof. No party may assign its rights hereunder except as herein
expressly permitted.
          Section 11.4 Entire Agreement. This Agreement, together with all
Exhibits and Schedules hereto and all other agreements referenced therein and
herein, constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as specifically set forth herein and therein.
          Section 11.5 Rights of Members Independent. The rights available to
the Members under this Agreement and at Law shall be deemed to be several and
not dependent on each other and each such right accordingly shall be construed
as complete in itself and not by reference to any other such right. Any one or
more and/or any combination of such rights may be exercised by a Member and/or
the Company from time to time and no such exercise shall exhaust the rights or
preclude another Member from exercising any one or more of such rights or
combination thereof from time to time thereafter or simultaneously.
          Section 11.6 Confidentiality. Subject to the final sentence of this
Section 11.6, each Member recognizes and acknowledges that it has and may in the
future receive certain confidential and proprietary information and trade
secrets of the Company or any of its Subsidiaries, including confidential
information of the Company or any of its Subsidiaries, regarding identifiable,
specific and discrete business opportunities being pursued by the Company or any
of its Subsidiaries (the “Confidential Information”). Each Member (on behalf of
itself and, to the extent that such Member would be responsible for the acts of
the following persons under principles of agency law, its directors, officers,
shareholders, partners, employees, agents and members) agrees that it will not,
during or after the term of this Agreement, whether directly or indirectly
through an Affiliate or otherwise, take commercial or proprietary advantage of
or profit from any Confidential Information or disclose Confidential Information
to any Person for any reason or purpose whatsoever, except (i) to authorized
directors, officers, representatives, agents and employees of the Company or any
of its Subsidiaries and as otherwise may be proper in the course of performing
such Member’s obligations, or enforcing such Member’s rights, under this
Agreement and the agreements expressly contemplated hereby; (ii) as part of such
Member’s normal reporting, rating or review procedure (including normal credit
rating or pricing process), or in connection with such Member’s or such Member’s
Affiliates’ normal fund raising, marketing, informational or reporting
activities, or to such Member’s (or any of its Affiliates’) Affiliates,
auditors, attorneys or other agents; provided that no disclosure of Confidential
Information shall be made pursuant to this clause (ii) unless the recipient
enters into an agreement not to disclose such Confidential Information or is
otherwise required to keep such Confidential Information confidential; (iii) to
any bona fide prospective purchaser of the equity or assets of such Member or
its Affiliates or the Units held by such Member, or prospective merger partner
of such Member or its Affiliates, provided that such purchaser or merger

56



--------------------------------------------------------------------------------



 



partner acknowledges and agrees to be bound by the provisions of this
Section 11.6 or (iv) as is required to be disclosed by order of a Governmental
Entity, or by subpoena, summons or legal process, or by Law (provided that, to
the extent permitted by Law, the Member required to make such disclosure shall
provide to the Managing Member prompt notice of such disclosure). For purposes
of this Section 11.6, “Confidential Information” shall not include any
information of which (x) such Person learns from a source other than the Company
or any of its Subsidiaries, or any of their representatives, employees, agents
or other service providers, and in each case who is not known by such Person to
be bound by a confidentiality obligation, or (y) is disclosed in a prospectus or
other documents for dissemination to the public. The provisions of this
Section 11.6 shall continue in effect against each Member so long such as such
Member continues to be a Member and for a period of five years thereafter.
          Section 11.7 Governing Law. This Agreement, the legal relations
between the parties and any Action, whether contractual or non-contractual,
instituted by any party with respect to matters arising under or growing out of
or in connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law or are governed as a matter of controlling Law by the Law of the
jurisdiction of organization of the respective parties.
          Section 11.8 Jurisdiction and Venue. The parties hereto hereby agree
and consent to be subject to the jurisdiction of any federal court of the
District of Delaware or the Delaware Court of Chancery over any action, suit or
proceeding (a “Legal Action”) arising out of or in connection with this
Agreement. The parties hereto irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Legal Action. Each of the parties hereto
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such Legal Action by the mailing of copies thereof
by registered mail, postage prepaid, to such party at its address set forth in
this Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail. Nothing in this Section 11.8 shall affect the
right of any party hereto to serve legal process in any other manner permitted
by law.
          Section 11.9 Headings. The descriptive headings of the Articles,
Sections and subsections of this Agreement are for convenience only and do not
constitute a part of this Agreement.
          Section 11.10 Counterparts. This Agreement and any amendment hereto or
any other agreement (or document) delivered pursuant hereto may be executed in
one or more counterparts and by different parties in separate counterparts. All
of such counterparts shall constitute one and the same agreement (or other
document) and shall become effective (unless otherwise provided therein) when
one or more counterparts have been signed by each party and delivered to the
other party.
          Section 11.11 Notices. Any notice or other communication hereunder
must be given in writing and (a) delivered in person, (b) transmitted by
facsimile or

57



--------------------------------------------------------------------------------



 



telecommunications mechanism, provided, that any notice so given is also mailed
as provided in clause (c), or (c) mailed by certified or registered mail,
postage prepaid, receipt requested as follows:
If to any of the H&F Continuing Members, addressed to it at:
c/o Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Facsimile: (415) 788-0176
Attention: General Counsel
With copies (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, CA 94304
Telephone: (650) 251-5000
Facsimile: (650) 251-5002
Attention: Richard Capelouto, Esq.
If to the Company, the Managing Member, GA Pubco Sub or HF Pubco Sub, addressed
to it at:
3055 Lebanon Pike, Suite 1000
Nashville, TN 37214
Telephone: (615) 932-3000
Facsimile: (615) 340-6153
Attention: General Counsel
With copies (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: John C. Kennedy, Esq.
If to a Management Member or an eRx Member, to the address or facsimile number
set forth on the signature pages hereto with respect to such Management Member
or such eRx Member, as applicable;
or to such other address or to such other person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be

58



--------------------------------------------------------------------------------



 



effective (i) if given by telecommunication, when transmitted to the applicable
number so specified in (or pursuant to) this Section 11.11 and an appropriate
answerback is received or, if transmitted after 4:00 p.m. local time on a
Business Day in the jurisdiction to which such notice is sent or at any time on
a day that is not a Business Day in the jurisdiction to which such notice is
sent, then on the immediately following Business Day, (ii) if given by mail, on
the first Business Day in the jurisdiction to which such notice is sent
following the date three days after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (iii) if given by
any other means, on the Business Day when actually received at such address or,
if not received on a Business Day, on the Business Day immediately following
such actual receipt.
          Section 11.12 Representation By Counsel; Interpretation. The parties
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of Law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived.
          Section 11.13 Severability. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable by any Governmental Entity,
the remaining provisions of this Agreement, to the extent permitted by Law shall
remain in full force and effect, provided, that the essential terms and
conditions of this Agreement for all parties remain valid, binding and
enforceable.
          Section 11.14 Expenses. Except as otherwise provided in this
Agreement, in the Reorganization Agreement or in the Stockholders Agreement,
each party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.
          Section 11.15 No Third Party Beneficiaries. Except as expressly
provided in Section 6.4 and Section 9.2, nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and permitted assigns, any rights or remedies under
this Agreement or otherwise create any third party beneficiary hereto.
[Signatures on Next Page]

59



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this Sixth
Amended and Restated Limited Liability Company Agreement to be executed by its
duly authorized officers as of the day and year first above written.

            COMPANY:

EBS MASTER LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   EVP, General Counsel and Secretary        MANAGING MEMBER:

EMDEON INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   EVP, General Counsel, and Secretary     

[Signature Page to the Sixth Amended and Restated Limited Liability Company
Agreement]

 



--------------------------------------------------------------------------------



 



            OTHER MEMBERS:

HELLMAN & FRIEDMAN INVESTORS VI, L.P.
      By:   Hellman & Friedman LLC,
its General Partner             By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director        HELLMAN & FRIEDMAN CAPITAL
ASSOCIATES VI, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,
its General Partner             By:   Hellman & Friedman LLC,
its General Partner             By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director        HELLMAN & FRIEDMAN CAPITAL
EXECUTIVES VI, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,
its General Partner             By:   Hellman & Friedman LLC,
its General Partner             By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director     

[Signature Page to the Sixth Amended and Restated Limited Liability Company
Agreement]

 



--------------------------------------------------------------------------------



 



            HFCP VI DOMESTIC AIV, L.P.
      By:   Hellman & Friedman Investors VI, L.P.,
its General Partner             By:   Hellman & Friedman LLC,
its General Partner             By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director     

[Signature Page to the Sixth Amended and Restated Limited Liability Company
Agreement]

 



--------------------------------------------------------------------------------



 



            EBS HOLDCO I, LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary        EBS HOLDCO II, LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary     

[Signature Page to the Sixth Amended and Restated Limited Liability Company
Agreement]

 



--------------------------------------------------------------------------------



 



            MANAGEMENT MEMBERS:
      /s/ Tracy L. Bahl       Name:   Tracy L. Bahl      Address:
Facsimile:              /s/ Edward Caldwell       Name:   Edward Caldwell     
Address:
Facsimile:              /s/ Patrick Coughlin       Name:   Patrick Coughlin     
Address:
Facsimile:              /s/ Damien Creavin       Name:   Damien Creavin     
Address:
Facsimile:              /s/ Dinyar S. Devitre       Name:   Dinyar S. Devitre   
  Address:
Facsimile:              /s/ J. Philip Hardin       Name:   J. Philip Hardin     
Address:
Facsimile:              /s/ Jim D. Kever       Name:   Jim D. Kever     
Address:
Facsimile:     

[Signature Page to the Sixth Amended and Restated Limited Liability Company
Agreement]

 



--------------------------------------------------------------------------------



 



                  /s/ Sajid A. Khan       Name:   Sajid A. Khan      Address:
Facsimile:              /s/ George I. Lazenby, IV       Name:   George I.
Lazenby, IV      Address:
Facsimile:              /s/ Frank J. Manzella       Name:   Frank J. Manzella   
  Address:
Facsimile:              /s/ Bob A. Newport Jr.       Name:   Bob A. Newport Jr. 
    Address:
Facsimile:              /s/ Philip M. Pead       Name:   Philip M. Pead     
Address:
Facsimile:              /s/ Ben Scully       Name:   Ben Scully      Address:
Facsimile:              /s/ Ryan L. Smith       Name:   Ryan L. Smith     
Address:
Facsimile:              /s/ Gregory Stevens       Name:   Gregory Stevens     
Address:
Facsimile:     

[Signature Page to the Sixth Amended and Restated Limited Liability Company
Agreement]

 



--------------------------------------------------------------------------------



 



                  /s/ Gary D. Stuart       Name:   Gary D. Stuart      Address:
Facsimile:     

[Signature Page to the Sixth Amended and Restated Limited Liability Company
Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
MEMBERS
Emdeon Inc.
Hellman & Friedman Investors VI, L.P.
Hellman & Friedman Capital Associates VI, L.P.
Hellman & Friedman Capital Executives VI, L.P.
HFCP VI Domestic AIV, L.P.
EBS Holdco II, LLC
EBS Holdco I, LLC
MANAGEMENT MEMBERS
Tracy L. Bahl
Edward Caldwell
Patrick Coughlin
Damien Creavin
Dinyar S. Devitre
J. Philip Hardin
Jim D. Kever
Sajid A. Khan
George Lazenby
Frank J. Manzella
Bob Newport Jr.
Philip M. Pead
Ben Scully
Ryan L. Smith
Gregory Stevens
Gary D. Stuart
eRx MEMBERS
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MEMBERS, IPO DATE CAPITAL ACCOUNT BALANCE AND INTERESTS

                                              Beginning Net   IPO Date Capital  
        Percentage of Class   Date Issued by the Members   Capital   Balance  
Units   of Units   Company
Emdeon Inc.
  $ 320,113,126     TBD     52,000,000       56.41 %   November 16, 2006
 
                    349,166             August 11, 2009
 
                    1,850,000             August 12, 2009
 
                    10,725,000             August 17, 2009
EBS Holdco I, LLC
  $ 165,000,000 (1)   TBD     13,773,913.04       11.97 %   February 8, 2008
EBS Holdco II, LLC
  $ 139,433,869 (2)   TBD     11,639,696.86       10.11 %   February 8, 2008
Hellman & Friedman Capital Associates VI, L.P.
  $ 135,300     TBD     11,294.61       0.01 %   February 8, 2008
Hellman & Friedman Capital Executives VI, L.P.
  $ 1,197,200     TBD     99,940.18       0.09 %   February 8, 2008
HFCP VI Domestic AIV, L.P.
  $ 267,734,100     TBD     22,349,977.04       19.42 %   February 8, 2008
Hellman & Friedman Investors VI, L.P.
  $ 1,499,531 (3)   TBD     125,178.27       0.11 %   February 8, 2008

 



--------------------------------------------------------------------------------



 



                                              Beginning Net   IPO Date Capital  
Units   Percentage of   Date Issued by the Management Members   Capital  
Balance   (Vested/ Unvested/ Total)   Class of Units   Company
George Lazenby
    N/A     TBD     117,907 / 392,603 / 510,510       0.44 %   August 11, 2009
Ed Caldwell
    N/A     TBD     11,304 / 41,691 / 52,995       0.05 %   August 11, 2009
Pat Coughlin
    N/A     TBD     59,184 / 122,567 / 181,751       0.16 %   August 11, 2009
Damien Creavin
    N/A     TBD     27,520 / 98,113 / 125,633       0.11 %   August 11, 2009
Philip Hardin
    N/A     TBD     25,575 / 107,835 / 133,410       0.12 %   August 11, 2009
Sajid Kahn
    N/A     TBD     46,190 / 161,902 / 208,092       0.18 %   August 11, 2009
Bob Newport
    N/A     TBD     30,000 / 124,997 / 154,997       0.13 %   August 11, 2009
Ben Scully
    N/A     TBD     24,553 / 39,260 / 63,813       0.06 %   August 11, 2009
Ryan Smith
    N/A     TBD     11,304 / 41,691 / 52,995       0.05 %   August 11, 2009
Gary Stuart
    N/A     TBD     46,676 / 159,472 / 206,148       0.18 %   August 11, 2009
Tracy Bahl
    N/A     TBD     12,977 / 271,464 / 284,441       0.25 %   August 11, 2009
Greg Stevens
    N/A     TBD     19,443 / 89,922 / 109,365       0.10 %   August 11, 2009
Frank Manzella
    N/A     TBD     0 / 60,698 / 60,698       0.05 %   August 11, 2009
Dinyar Devitre
    N/A     TBD     0 / 7,239 / 7,239       0.01 %   August 11, 2009
Jim Kever
    N/A     TBD     0 / 7,239 / 7,239       0.01 %   August 11, 2009
Phil Pead
    N/A     TBD     0 / 7,239 / 7,239       0.01 %   August 11, 2009  
TOTAL
    N/A     TBD     115,090,731 (4)     100.00 %        

 

(1)   Amount represents the beginning net capital balance of EBS Holdco I, LLC’s
predecessor, EBS Acquisition II LLC.   (2)   Amount represents 98.936% of the
beginning net capital balance of EBS Holdco II, LLC’s predecessor, H&F
Harrington AIV I, L.P.   (3)   Amount represents 1.064% of the beginning net
capital balance of Hellman & Friedman Investors VI, L.P.’s predecessor, H&F
Harrington AIV I, L.P.   (4)   Amount excludes 733,598 Units that may be issued
to Emdeon Inc. upon the vesting of restricted stock units issued to participants
in the Company’s Amended and Restated EBS Incentive Plan.

 